Exhibit 10.75

2010 FORMS OF EMPLOYEE PERFORMANCE UNITS AGREEMENTS

 

2010 Incentive Performance Units

 

Overall Performance Period: April 1, 2010 - December 31, 2012 (2 3/4 Years)

 

Performance Criteria: PNC Performance and Rankings relative to Peers with
respect to Earnings per Share Growth and Return on Average Common Equity (not
including goodwill) Performance

 

100% Vests on Final Award

 

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

2010-2012 INCENTIVE PERFORMANCE UNITS AGREEMENT

* * *

 

GRANTEE:    < name > GRANT DATE:    February 24, 2010 TARGET SHARE UNITS:    <
whole number > Share Units

 

  1. Definitions.

Certain terms used in this 2010-2012 Incentive Performance Units Agreement
(“Agreement”) are defined in Section 15 or elsewhere in the Agreement, and such
definitions will apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan.

 

  2. 2010 Incentive Performance Units.

Pursuant to the Plan and subject to the terms and conditions of the Agreement,
PNC grants to the grantee named above (“Grantee”) a Share-denominated incentive
award opportunity of Performance Units (the “Performance Units” or the “2010
Incentive Performance Units”) with the number of target Share Units set forth
above (“Target Share Units”). Performance Units are subject to acceptance by
Grantee in accordance with Section 18.

 

- 1 -



--------------------------------------------------------------------------------

 

The Performance Units are subject to the corporate performance conditions,
employment conditions, and other terms and conditions of this Agreement and to
the Plan, and to final award determination in accordance with Section 5 or
Section 6, as applicable.

In general, the Performance Units are an opportunity for Grantee to receive, at
the end of the applicable overall performance period, an award of Shares and, if
applicable, cash Share-equivalents, based on the degree to which specified
corporate performance criteria have been achieved by PNC, the applicable basic
potential payout calculation schedule established by the Committee (defined in
Section 15.13) for the Performance Units, and Grantee’s level of satisfaction
(or deemed satisfaction) of the service requirements set forth in Section 4,
including any limitations on the maximum potential payout amount that may apply
in the circumstances (e.g., in the case of a qualifying retirement or death),
and provided that the other conditions of the Agreement are met. Further
limitations or adjustments may apply if there is an early termination or
limitation of the overall performance measurement period. Awards are determined
by the Committee in the absence of a Change of Control (as defined herein) and
are subject to the Committee’s negative discretion.

Any Final Award (as defined in Section 15.23) authorized pursuant to the
Agreement will be expressed as a number of awarded Share Units and paid in
accordance with Section 7. Generally, an award will be paid in shares of PNC
common stock (“Shares”) up to the same number of Shares as the number set forth
above as the number of Target Share Units (which is also the maximum number of
Shares, subject to capital adjustments, if any, pursuant to Section 9, that may
be paid with respect to the Performance Units hereunder). To the extent, if any,
that the total Final Award amount exceeds the Target Share Units number set
forth above, any remainder will generally be paid in cash in an amount equal to
the number of remaining awarded Share Units multiplied by the per share price of
PNC common stock on the award date (sometimes referred to in the Agreement as
payment in “cash Share-equivalents”).

The Agreement also provides a formula for calculation of the Final Award in the
event of a Change of Control of PNC and for the form and timing of payment of
any such award.

 

  3. Corporate Performance Conditions; Calculation of Applicable Annual
Potential Payout Percentages; Adjusted Target Share Units.

3.1 Corporate Performance Conditions. The Performance Units are subject to the
corporate performance conditions set forth in this Section 3.

Final Award determination by the Committee pursuant to Section 5 requires the
calculation of the Final Potential Payout Percentage and the Calculated Maximum
Potential Payout Amount, as defined in Section 15.24 and Section 15.7,
respectively. Final Award calculation pursuant to Section 6 of the Agreement, if
applicable, requires the calculation of the Change of Control Payout Percentage
and the calculated final award as set forth in that section of the Agreement.

 

- 2 -



--------------------------------------------------------------------------------

 

Those calculations, in turn, take into account PNC’s performance and ranking
relative to its Peers with respect to two performance measures or metrics (the
Performance Criteria), as measured annually and expressed as the Annual
Potential Payout Percentages for the applicable covered annual performance
measurement periods (which may be full or partial year periods as required by
the Agreement) in the applicable overall Performance Period.

This Section 3 sets forth the performance metrics (EPS growth and ROCE
performance) and how they are measured, the applicable covered performance
periods, and the basic annual potential payout calculation schedule established
for the Performance Units by the Committee, as well as the establishment of the
Peer Group by the Committee and the manner in which PNC and its Peers will be
ranked for the applicable covered performance periods based on each of the two
performance metrics (EPS growth and ROCE performance), each unless and until
amended prospectively by the Committee.

3.2 Performance Criteria and Performance Period. The corporate performance
standards established by the Committee as the Performance Criteria for the
Performance Units are PNC’s performance and ranking relative to its Peers with
respect to two performance metrics — EPS growth and ROCE performance — measured
as set forth in Section 3.3 below. This performance is measured annually for
each applicable covered annual performance period, which may consist of a full
calendar year or a shorter partial-year period as required by the Agreement, in
the overall Performance Period.

The overall Performance Period is the period commencing April 1, 2010 through
and including the applicable performance measurement date specified in
Section 5.1 or Section 6.1 of the Agreement as applicable. Generally the overall
Performance Period will cover a 2 3/4 year period, but it may be terminated
early or limited in specified circumstances.

In the standard non-exceptional circumstances as specified in Section 5.1(a),
the applicable performance measurement date will be December 31, 2012 and the
overall Performance Period will be the 2 3/4 year period commencing April 1,
2010 through and including December 31, 2012, consisting of the following three
covered annual performance measurement periods: (1) the partial year period
commencing April 1, 2010 through and including December 31, 2010; (2) the full
year period commencing January 1, 2011 through and including December 31, 2011;
and (3) the full year period commencing January 1, 2012 through and including
December 31, 2012.

If the overall Performance Period is terminated early or limited pursuant to the
terms of the Agreement, the applicable overall Performance Period will be the
period commencing April 1, 2010 through and including the performance
measurement date as specified in the Agreement as applicable in such
circumstances. The final covered annual performance measurement period in such
overall Performance Period will be the one ending on the performance measurement
date specified in the Agreement as applicable in such circumstances. Thus the
number of applicable covered annual performance measurement periods will be one,
two or three, as the case may be.

 

- 3 -



--------------------------------------------------------------------------------

 

  3.3 Peer Group; Rankings; and Performance Metrics.

(a) Peer Group. The Peer Group, as defined in Section 15.29, is determined by
the Committee and may be reset by the Committee annually but no later than the
90th day of that year. Performance measurements for a given covered performance
period will be made with respect to the Peers in the Peer Group as they exist on
the last day of that covered period taking into account Peer name changes and
the elimination from the Peer Group of any members that have been eliminated
since the beginning of the year due, for example, to consolidations, mergers or
other material corporate reorganizations.

Unless and until reset prospectively by the Committee, the Peer Group will
consist of the following members: PNC; BB&T Corporation; Bank of America
Corporation; Capital One Financial, Inc.; Comerica Inc.; Fifth Third Bancorp;
JPMorgan Chase; KeyCorp; M&T Bank; Regions Financial Corporation; SunTrust
Banks, Inc.; U.S. Bancorp; and Wells Fargo & Co.

(b) Rankings. The performance of PNC and each of the other Peers, as such Peer
Group exists as of the last day of a given covered period, is measured for the
given covered performance period with respect to each of the two performance
metrics — EPS growth and ROCE performance — as set forth in Section 3.3(c)
below. This performance is measured annually for each applicable covered annual
performance period (which may consist of a full calendar year or a shorter
partial-year period as required by the Agreement) in the applicable overall
Performance Period.

After measuring EPS growth and ROCE performance for PNC and its Peers for the
covered performance period with respect to a given year, PNC and its Peers will
be ranked for that covered period based on their respective EPS growth
performances and on their respective ROCE performances, in each case as adjusted
as set forth in the following paragraph.

Rankings Adjustments. When ranking PNC’s and the other Peers’ EPS growth and
ROCE performance for a given covered performance period, a Peer that had
positive adjusted earnings (as set forth in Section 3.3(c) below) for that
covered year or partial year period will be ranked above any Peer that had a
loss (i.e., negative adjusted earnings) for that covered year or partial year
period or, for purposes of the EPS growth metric, that had a loss either for
that covered period or for the comparable period of the comparison year.

(c) Performance Metrics. The Committee has determined that the metrics for
measuring performance for each applicable covered annual performance measurement
period in the overall Performance Period, whether the given covered period
consists of a full calendar year or a shorter partial-year period as required by
the Agreement, will be EPS growth and ROCE performance measured as set forth
herein unless and until amended prospectively by the Committee.

 

- 4 -



--------------------------------------------------------------------------------

 

“EPS growth” with respect to a given year means the growth or decline, as the
case may be, in EPS achieved by PNC or other Peer for the given covered period
of that year as compared to EPS for the comparable period of the prior calendar
year, expressed as a percentage (with a positive percentage for growth over the
comparable prior year period EPS and a negative percentage for decline from the
comparable prior year period EPS, as the case may be) rounded to the nearest
one-hundredth (e.g., 0.00%, with 0.005% being rounded upward to 0.01%). “EPS”
for this purpose means the publicly-reported diluted earnings per share of PNC
or other Peer for the given covered period or period of comparison, as the case
may be, in each case as adjusted, on an after-tax basis, as described below,
rounded to the nearest cent (with $0.005 being rounded upward to $0.01).

“ROCE performance” with respect to a given year means the ROCE achieved by PNC
or other Peer for the given covered period of that year and may be a positive or
negative return, as the case may be. “ROCE” for this purpose means the
publicly-reported return on average common shareholders’ equity of PNC or other
Peer for the given covered period of the year, as adjusted, on an after-tax
basis, as described below, expressed as a percentage rounded to the nearest
one-hundredth (e.g., 0.00%, with 0.005% being rounded upward to 0.01%).

EPS and ROCE Adjustments. For purposes of measuring EPS growth and ROCE
performance for PNC and the other Peers for the 2010 Incentive Performance Units
calculations, publicly-reported performance results will be adjusted, on an
after-tax basis, for the impact of any of the following where such impact occurs
during the covered period of a given year in the applicable overall Performance
Period or, where applicable for purposes of the EPS growth metric, during the
prior year comparison period for a given year:

 

  •  

extraordinary items (as such term is used under GAAP);

 

  •  

items resulting from a change in tax law;

 

  •  

discontinued operations (such as PNC Global Investment Servicing in PNC’s case,
including gain on sale);

 

  •  

acquisition costs and merger integration costs;

 

  •  

any costs or expense arising from specified Visa litigation (including
Visa-litigation-related expenses/charges recorded for obligations to Visa with
respect to the costs of specified litigation or the gains/reversal of expense
recognized in connection with such obligations) and any other gains recognized
on the redemption or sale of Visa shares as applicable;

 

  •  

acceleration of the accretion of any remaining issuance discount in connection
with the redemption of TARP preferred stock;

 

  •  

and, in PNC’s case, the net impact on PNC of significant gains or losses related
to BlackRock transactions, such as adjusting 2009 comparison period results for
purposes of the 2010 covered performance period EPS growth comparison to exclude
the 4th quarter 2009 gain related to BlackRock’s acquisition of Barclays Global
Investors.

 

- 5 -



--------------------------------------------------------------------------------

 

In the case of the EPS growth metric, there will be an additional adjustment for
the impact of any stock splits (whether in the form of a stock split or a stock
dividend). In the case of the ROCE performance metric, there will be an
additional adjustment for the impact of any goodwill.

All of these adjustments will be made, with respect to both PNC and the other
Peers, on the basis of, and only where such amounts can be reasonably determined
from, publicly-disclosed financial information. After-tax adjustments for PNC
and the other Peers will be calculated using the same methodology for making
such adjustments on an after-tax basis.

The Committee may also take into account other adjustments applied on a
consistent basis to the EPS or ROCE of each member of the Peer Group but only if
the effect of such adjustment or adjustments would be to reduce the calculated
potential award payout amounts in making its final award payout determinations.

3.4 Annual Potential Payout Calculation Schedule; Calculation of Applicable
Annual Potential Payout Percentages. The Committee also establishes the
applicable Annual Potential Payout Calculation Schedule (as defined in
Section 15.2) for the Performance Units. Unless and until amended prospectively
by the Committee, the Schedule established by the Committee at the time it
authorized the Performance Units that accompanies the Agreement shall be applied
in order to determine the Annual Potential Payout Percentage (as defined in
Section 15.3) for each of the applicable covered annual performance measurement
periods in the applicable overall Performance Period.

For each applicable covered annual performance period (which may consist of a
full calendar year or a shorter partial-year period as required by the
Agreement), PNC will measure EPS growth and ROCE performance for the covered
period with respect to that year for PNC and for each other member of the
applicable Peer Group as of the end of the covered period and will calculate the
relative rankings of PNC and the other Peers with respect to each performance
metric for the covered period with respect to that given year, all as set forth
in Section 3.3.

Once PNC and other Peer EPS growth and ROCE performance and rankings have been
measured and calculated for a given covered annual performance measurement
period in accordance with Section 3.3, the applicable Schedule (as defined in
Section 15.2) will be applied (1) to generate a payout percentage for each
metric for that given year based on such relative covered period performance,
and then (2) to generate the final Annual Potential Payout Percentage for that
given year giving equal weight to each performance metric. Such results will be
presented to the Committee.

As described in Section 3.1 above, the Annual Potential Payout Percentages for
the applicable covered performance periods in the applicable overall Performance
Period are taken into account as part of the Final Award determination process
by the Committee as set forth in Section 5 or the Final Award calculation
pursuant to Section 6 of the Agreement, as applicable.

 

- 6 -



--------------------------------------------------------------------------------

 

3.5 Adjusted Target Share Units. Generally, the maximum size of any Final Award
that Grantee may receive pursuant to the Agreement will be expressed as a
specified number of Share Units and will be a percentage of the
dividend-adjusted Target Share Units. The applicable percentage is calculated in
accordance with Section 5 or Section 6, as the case may be, and takes into
account the degree to which corporate performance criteria have been achieved
and service requirements have been met. In most cases, there are further
limitations set forth in those Sections on the maximum size of an award that may
be made to a former employee, if any. Dividend-adjusted Target Share Units
reflect adjustments for phantom dividends on target share units converted to
additional target share units. The calculation of dividend-adjusted target share
units is described below.

As used in the Agreement, “Adjusted Target Share Units” means the number of
Share Units equal to the Target Share Units (i.e., the number of Share Units
specified on page 1 of the Agreement as the Target Share Units, subject to
capital adjustments pursuant to Section 9 if any) as adjusted for the addition
of all Dividend Adjustment Share Units accrued through the date specified by the
applicable Section of the Agreement. Generally, dividend adjustments are
calculated through December 31, 2012 unless an earlier date is specified in
Section 5.1 or Section 6.1 of the Agreement as applicable (e.g., in the case of
a qualifying Retirement or a Change of Control prior to December 31, 2012).

“Dividend Adjustment Share Units” are calculated as follows. For each PNC common
stock cash dividend payment date that occurs during the period beginning on
April 1, 2010 through and including December 31, 2012 (or, if earlier and if so
required by the Agreement, through the date so specified by the Agreement),
there will be added as of that dividend payment date to the number of Adjusted
Target Share Units a number of Share Units (including fractional Share Units
computed to six decimal places) equal to (i) the amount of the cash dividends
that would have been paid on that dividend payment date on the target number of
share units, as adjusted for all previous additions to such target number
pursuant to this paragraph up to that date, had each such Share Unit been an
issued and outstanding share of PNC common stock on the record date for such
dividend, divided by (ii) the Fair Market Value of a share of PNC common stock
on that dividend payment date. The addition of Dividend Adjustment Share Units
is subject to any applicable Plan limits. Cumulatively, these additional Share
Units are referred to as the “Dividend Adjustment Share Units,” and the Target
Share Units as adjusted for the addition of all accrued Dividend Adjustment
Share Units are referred to as the “Adjusted Target Share Units.”

 

- 7 -



--------------------------------------------------------------------------------

 

  4. Grantee Service Requirements and Limitation of Potential Award; Early
Termination of Performance Units.

4.1 Eligibility for an Award; Employment Conditions and Early Termination of
Performance Units. The Performance Units are subject to the employment
conditions set forth in this Section 4.

Grantee will not be eligible to receive a Final Award unless the Performance
Units remain outstanding on the Committee-determined Award Date (as defined in
Section 15.5) or as of the end of the day immediately preceding the day on which
a Change of Control occurs, if earlier.

The Performance Units will automatically terminate on Grantee’s Termination Date
(as defined in Section 15.46) unless an exception is available as set forth in
Section 4.2, Section 4.3, Section 4.4 or Section 4.5. Where one or more of the
conditions to an exception are post-employment conditions, the Performance Units
will terminate upon the failure of any of those conditions.

In the event that Grantee’s employment is terminated by the Corporation for
Cause (as defined in Section 15.8), the Performance Units will automatically
terminate on Grantee’s Termination Date whether or not the termination might
otherwise have qualified for an exception as a Retirement or a Disability
termination pursuant to Section 4.3 or Section 4.4.

In the limited circumstances where the Performance Units remain outstanding
notwithstanding Grantee’s termination of employment with the Corporation,
Grantee will be eligible for consideration for an award, subject to limitation
as set forth in the applicable section of the Agreement. Said award, if any,
will be determined and payable at the same time as the awards of those 2010
Incentive Performance Units grantees who remain Corporation employees, except
that in the case of death, the determination and payment of said award, if any,
shall be accelerated if so indicated in accordance with the applicable
provisions of Section 5 or Section 6, as applicable, and Section 7.

Any award that the Committee may determine to make after Grantee’s death will be
paid to Grantee’s legal representative, as determined in good faith by the
Committee, in accordance with Section 10.

Notwithstanding anything in Section 4 or Section 5 to the contrary, if a Change
of Control (as defined in Section 15.10) occurs prior to the time the Committee
makes a Final Award determination pursuant to Section 5.2 (that is, prior to the
Committee-determined Award Date), an award will be determined in accordance with
Section 6.

4.2 Death While an Employee. If Grantee dies while an employee of the
Corporation and prior to the Committee-determined Award Date, the Performance
Units will remain outstanding and Grantee will be eligible for consideration for
a prorated award calculated in accordance with Section 5.1(b), with an
applicable performance measurement date (as defined in Section 5.1) of the
earlier of the last day of the calendar year in which the death occurred and
December 31, 2012, and with adjustments to Adjusted Target Share Units
calculated through that December 31st, and payable in accordance with Section 7.

 

- 8 -



--------------------------------------------------------------------------------

 

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced or eliminated by the Committee in the exercise
of its negative discretion unless such determination occurs during a Change of
Control Coverage Period (as defined in Section 15.11) or a Change of Control has
occurred.

In the event that a Change of Control occurs after the time Grantee died but
prior to the time the Committee makes an award determination with respect to
Grantee (either to award a specified amount or not to authorize any award), an
award will be deemed to be made pursuant to Section 6, calculated as specified
in Section 6.1(b) and payable in accordance with Section 7.

4.3 Qualifying Retirement. If Grantee Retires (as defined in Section 15.38)
prior to the Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the Performance Units
will remain outstanding post-employment; provided, however, that PNC may
terminate the Performance Units at any time prior to the Award Date, other than
during a Change of Control Coverage Period or after the occurrence of a Change
of Control, upon determination that Grantee has engaged in Detrimental Conduct
(as defined in Section 15.18). If Grantee is Disabled (as defined in
Section 15.19) at the time of Retirement and Section 4.4 is also applicable to
Grantee, that subsection will govern rather than this Section 4.3.

Provided that the Performance Units have not been terminated prior to the award
date for Detrimental Conduct and are still outstanding at that time, Grantee
will be eligible for Committee consideration of a prorated award at the time
that awards are considered for those 2010 Incentive Performance Units grantees
who remain Corporation employees, calculated in accordance with Section 5.1(c)
with a performance measurement date of the last day of the last full quarter
completed on or prior to Grantee’s Retirement date, but in no event later than
December 31, 2012, and with adjustments to Adjusted Target Share Units
calculated through that same performance measurement date, and payable in
accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced or eliminated by the Committee in the exercise
of its negative discretion unless such determination occurs during a Change of
Control Coverage Period or a Change of Control has occurred.

If Grantee dies after a qualifying Retirement but before the time set forth
above for consideration of an award and provided that the Performance Units have
not been terminated for Detrimental Conduct and are still outstanding at the
time of Grantee’s death, the Committee may consider an award for Grantee and
make an award determination with respect to Grantee (either to award a specified
amount or not to authorize any award). Any such award determination will be made
and such award, if

 

- 9 -



--------------------------------------------------------------------------------

any, will be calculated in accordance with Section 5.1(c) as described above but
will be paid in accordance with Section 7 during the calendar year immediately
following the year in which Grantee’s death occurs, if the death occurs on or
prior to December 31, 2012, or in 2013 if the death occurs in 2013 but prior to
the Award Date.

In the event that a Change of Control occurs prior to the time the Committee
makes an award determination with respect to Grantee (either to award a
specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(c) and
payable in accordance with Section 7.

4.4 Qualifying Disability Termination. If Grantee’s employment with the
Corporation is terminated by reason of Disability (as defined in Section 15.19)
prior to the Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the Performance Units
will remain outstanding post-employment; provided, however, that PNC may
terminate the Performance Units at any time prior to the Award Date, other than
during a Change of Control Coverage Period or after the occurrence of a Change
of Control, upon determination that Grantee has engaged in Detrimental Conduct
(as defined in Section 15.18).

Provided that the Performance Units are still outstanding at that time, Grantee
will be eligible for Committee consideration of a full award at the time that
awards are considered for those 2010 Incentive Performance Units grantees who
remain Corporation employees, calculated in accordance with Section 5.1(d) and
payable in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced or eliminated by the Committee in the exercise
of its negative discretion unless such determination occurs during a Change of
Control Coverage Period or a Change of Control has occurred. Although Grantee
will be eligible for consideration for a full award (Standard Payout
Calculation) at the scheduled time, it is anticipated that the Committee will
take into account the timing and circumstances of the Disability when deciding
whether and the extent to which to exercise its negative discretion.

If Grantee dies after a qualifying Disability termination but before the time
set forth above for consideration of an award and provided that the Performance
Units have not been terminated for Detrimental Conduct and are still outstanding
at the time of Grantee’s death, the Committee may consider an award for Grantee
and make an award determination with respect to Grantee (either to award a
specified amount or not to authorize any award). Any such award determination
will be made and such award, if any, will be paid in accordance with Section 7
during the calendar year immediately following the year in which Grantee’s death
occurs, if the death occurs on or prior to December 31, 2012, or in 2013 if the
death occurs in 2013 but prior to the Award Date; provided, however, that the
maximum award that may be approved in these circumstances is the award that
could have been authorized had Grantee died while an employee of the
Corporation.

 

- 10 -



--------------------------------------------------------------------------------

 

In the event that a Change of Control occurs prior to the time the Committee
makes an award determination with respect to Grantee (either to award a
specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(d) and
payable in accordance with Section 7.

4.5 Qualifying Termination in Anticipation of a Change of Control. If Grantee’s
employment with the Corporation is terminated by the Corporation prior to the
Award Date and such termination is an Anticipatory Termination as defined in
Section 15.4, then (i) the Performance Units will remain outstanding
notwithstanding Grantee’s termination of employment with the Corporation,
(ii) the Performance Units will not be subject to termination for Detrimental
Conduct, and (iii) Grantee will be eligible for consideration for an award
pursuant to Section 5.2, calculated in accordance with Section 5.1(e), or will
receive an award pursuant to Section 6, calculated as specified in
Section 6.1(e), as applicable. Any such award will be payable in accordance with
Section 7.

If Grantee dies while eligible to receive an award pursuant to this Section 4.5
but prior to the time the Committee makes an award determination pursuant to
Section 5.2 or a Change of Control occurs, Grantee will be eligible for
Committee consideration of an award of up to the greater of the award Grantee
could have received had he or she died while an employee of the Corporation or
an award determined as set forth in Section 5.1(e). If Grantee dies while
eligible to receive an award pursuant to this Section 4.5 but a Change of
Control occurs prior to the time the Committee makes an award determination
pursuant to Section 5.2, Grantee will be deemed to receive an award in
accordance with Section 6.1(e).

 

  5. Certification of Performance Results; Calculation of Maximum Potential
Payout Amount; and Final Award Determination.

5.1 Certification of Level of Achievement of Corporate Performance with respect
to Performance Criteria; Calculation of Final Potential Payout Percentage and
Calculated Maximum Potential Payout Amount. As soon as practicable after
December 31, 2012, or after the earlier relevant date if the applicable
performance measurement date and potential award date are earlier under the
circumstances, PNC will present information to the Committee concerning the
following: (1) the levels of EPS growth and ROCE performance achieved by PNC and
the other members of the applicable Peer Group and the relative rankings of PNC
and the other Peers with respect to such performance metrics for each of the
applicable covered annual performance periods for which performance is being
measured under the circumstances; (2) the Annual Potential Payout Percentages
for such covered performance periods generated in accordance with the Schedule,
giving equal weight to each performance metric; and (3) the Final Potential
Payout Percentage applicable under the circumstances, calculated as set forth in
Section 15.24.

 

- 11 -



--------------------------------------------------------------------------------

 

Subsections (a), (b), (c), (d) and (e) below set forth additional criteria for
the certifications and calculations to be made pursuant to this Section 5.1
under varying circumstances.

The last day of the applicable performance measurement period is sometimes
referred to as the “performance measurement date.” The time when the
certification, calculation and Final Award determination process will take place
is sometimes referred to as the “scheduled award-determination period,” and the
date when a Final Award, if any, is determined and made by the Committee is
sometimes referred to as the “Committee-determined Award Date” (as set forth in
Section 15.5).

Notwithstanding anything in this Section 5 to the contrary, if a Change of
Control has occurred, Section 6 will apply.

(a) Non-Exceptional Circumstances – Standard Payout Calculation. Provided that
Grantee remains an employee of the Corporation and the Performance Units remain
outstanding such that Grantee remains eligible for consideration for an award,
and that a Change of Control has not occurred, the overall Performance Period
will run from April 1, 2010 through December 31, 2012 and the process of
certification of the levels of achievement of corporate performance with respect
to the Performance Criteria, the calculation of the Final Potential Payout
Percentage and the Calculated Maximum Potential Payout Amount, and the
determination of the Final Award, if any, will occur in early 2013.

Under the circumstances set forth in this subsection (a) above (“non-exceptional
circumstances”), PNC will present information to the Committee for purposes of
this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on December 31, 2012, and will consist of the partial
year covered annual performance period from April 1, 2010 through December 31,
2010 and the full calendar year covered annual performance periods from
January 1, 2011 through December 31, 2011 and from January 1, 2012 through
December 31, 2012;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
partial year covered annual performance period for 2010 and the full calendar
year covered annual performance periods for 2011 and 2012, calculated as set
forth in Section 15.24, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to the applicable Final Potential Payout Percentage
of the Adjusted Target Share Units, with adjustments calculated through
December 31, 2012; and

(v) the scheduled award-determination period will occur in early 2013.

 

- 12 -



--------------------------------------------------------------------------------

 

(b) Death While an Employee. In the event that Grantee dies while an employee of
the Corporation and prior to the regularly scheduled award date for
non-exceptional circumstances in early 2013 and the Performance Units remain
outstanding pursuant to Section 4.2, PNC will present information to the
Committee for purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the earlier of the last
day of the calendar year in which the death occurred and December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on the December 31st that is the applicable performance
measurement date, and will consist of the partial year covered annual
performance period from April 1, 2010 through December 31, 2010 and, if the
applicable performance measurement date is later than December 31, 2010, the one
or two full calendar year covered annual performance periods for 2011 or for
2011 and 2012, as the case may be, in that period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
one, two or three covered annual performance periods, as the case may be, in the
applicable overall Performance Period specified above, calculated as set forth
in Section 15.24, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to (x) the applicable Final Potential Payout
Percentage of the Adjusted Target Share Units, with adjustments calculated
through the December 31st that is the applicable performance measurement date,
then (y) prorated (as defined in Section 15.36) based on the number of full
quarters in the applicable overall Performance Period specified above, including
through December 31st of the year of death if prior to 2013; and

(v) the scheduled award-determination period will occur during the year
immediately following the year in which Grantee died (i.e., early in 2011, 2012,
or 2013, as the case may be) unless Grantee dies after December 31, 2012 but
prior to the award date, in which case the scheduled award-determination period
will occur in 2013.

(c) Qualifying Retirement. In the event that Grantee Retires prior to the
regularly scheduled award date for non-exceptional circumstances in early 2013
but Grantee has met the conditions for a qualifying Retirement termination set
forth in Section 4.3 and the Performance Units have not been terminated by PNC
prior to the award date pursuant to Section 4.3 for Detrimental Conduct and
remain outstanding, PNC will present information to the Committee for purposes
of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to Grantee’s Retirement date or, if the Retirement
date is a quarter-end date, that quarter-end date, but in no event later than
December 31, 2012;

 

- 13 -



--------------------------------------------------------------------------------

 

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on the quarter-end date that is the applicable
performance measurement date, and will consist of one, two or three covered
periods, as the case may be, consisting of the partial covered year or years
and, if any, the full covered year or years, as applicable, in that period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
one, two or three covered periods, as the case may be, in the applicable overall
Performance Period specified above, calculated as set forth in Section 15.24;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to (x) the applicable Final Potential Payout
Percentage of the Adjusted Target Share Units, with adjustments calculated
through the quarter-end date that is the applicable performance measurement
date, then (y) prorated (as defined in Section 15.36) based on the number of
full quarters in the applicable overall Performance Period (i.e., in the period
from April 1, 2010 through the quarter-end date that is the applicable
performance measurement date specified above); and

(v) the scheduled award-determination period will occur in early 2013 as
provided in Section 7.1, unless Grantee dies after Retirement but before the
beginning of 2012, in which case the scheduled award-determination period will
occur in early 2012 (if the death occurred in 2011) or early 2011 (if the death
occurred in 2010), as the case may be.

In the event that Grantee is Disabled at the time of Retirement and Section 4.4
is also applicable to Grantee, then Section 5.1(d) will govern rather than this
Section 5.1(c).

(d) Qualifying Disability. Except as set forth in the following paragraph, in
the event that Grantee becomes Disabled prior to the regularly scheduled award
date for non-exceptional circumstances in early 2013 but Grantee has met the
conditions for a qualifying Disability termination set forth in Section 4.4 and
the Performance Units have not been terminated by PNC prior to the award date
pursuant to Section 4.4 for Detrimental Conduct and remain outstanding, PNC will
present information to the Committee for purposes of this Section 5.1 for
consideration of an award on the same basis as that set forth in Section 5.1(a)
for a continuing employee of the Corporation, together with such information as
the Committee may request concerning the timing and circumstances of the
Disability. The scheduled award-determination period will occur in early 2013 as
provided in Section 7.1.

If Grantee dies after a qualifying Disability termination but prior to the
regularly scheduled award date and the Performance Units are still outstanding
at the time of Grantee’s death, Grantee will be eligible for Committee
consideration of an award at the time and up to the maximum amount of the award
Grantee could have received had he or she died while an employee of the
Corporation.

 

- 14 -



--------------------------------------------------------------------------------

 

(e) Qualifying Termination in Anticipation of a Change of Control. In the event
that Grantee’s employment with the Corporation is terminated by the Corporation
prior to the regularly scheduled award date for non-exceptional circumstances in
early 2013 but Grantee has met the conditions for a qualifying termination in
anticipation of a Change of Control set forth in Section 4.5 and the Performance
Units remain outstanding, but a Change of Control has not yet occurred, then:

(1) If a Change of Control transaction is pending at the regularly scheduled
award date, the Performance Units will remain outstanding and Grantee will be
eligible to receive an award pursuant to Section 5.2 on the same basis as that
set forth in Section 5.1(c) for a qualifying Retiree and the Committee will have
no discretion to reduce the size of such award; and

(2) If there is no Change of Control transaction pending at the regularly
scheduled award date, the Performance Units will remain outstanding and the
Committee will have discretion to authorize an award, pursuant to Section 5.2,
to Grantee up to a maximum permitted award calculated on the same basis as that
set forth in Section 5.1(c) for a qualifying Retiree, but the Committee will
also have discretion to reduce the award as set forth in Section 5.2(b).

If Grantee dies after an Anticipatory Termination but prior to the time the
Committee makes an award determination pursuant to Section 5.2 or a Change of
Control occurs, Grantee will be eligible for Committee consideration of an award
of up to the greater of the award Grantee could have received had he or she died
while an employee of the Corporation and an award determined as set forth above
in this Section 5.1(e).

If Grantee dies after an Anticipatory Termination but a Change of Control occurs
prior to the time the Committee makes an award determination pursuant to
Section 5.2, Grantee will be deemed to receive an award in accordance with
Section 6.1(e).

 

  5.2 Final Award Determination by Committee.

(a) The Committee will have the authority to award to Grantee (“award”) as a
Final Award such amount, denominated as a specified number of Share Units, as
may be determined by the Committee, subject to the limitations set forth in the
following paragraph, provided, that, the Performance Units are still
outstanding, that Grantee is either still an employee of the Corporation or
qualifies for an exception to the employment condition pursuant to Section 4.2,
4.3, 4.4 or 4.5, and that the Final Potential Payout Percentage is greater than
zero.

The Final Award may not exceed the applicable Calculated Maximum Potential
Payout Amount, as determined in accordance with the applicable subsection of
Section 5.1, and is subject to the exercise of negative discretion by the
Committee pursuant to Section 5.2(b), if applicable. The Committee will not have
authority to exercise negative discretion if a Change of Control Coverage Period
has commenced and has not yet ended or if a Change of Control has occurred. If
there has been a Change of Control, the Committee’s authority is subject to
Section 6.

 

- 15 -



--------------------------------------------------------------------------------

 

The date on which the Committee makes its determination as to whether or not it
will authorize an award and, if so, the size of a Final Award, if any, it
authorizes within the Calculated Maximum Potential Payout Amount determined
pursuant to the Agreement is sometimes referred to in the Agreement as the
“Committee-determined Award Date” (as set forth in Section 15.5).

Payment of the Final Award, if any, will be made in accordance with Section 7.
If Grantee dies after a Final Award is determined but before payment is made,
payment of the Final Award will be made to Grantee’s legal representative, as
determined in good faith by the Committee, in accordance with Section 10.

(b) Except during a Change of Control Coverage Period or after the occurrence of
a Change of Control, the Committee may exercise negative discretion with respect
to the Performance Units and may determine, in light of such Corporation or
individual performance or other factors as the Committee may deem appropriate,
that notwithstanding the levels of EPS growth and/or ROCE performance and
rankings achieved by PNC relative to the performance of the other members of the
Peer Group, the Committee will not award Grantee the full Calculated Maximum
Potential Payout Amount that the Committee is authorized to award pursuant to
Section 5.2(a), or any of such amount.

If the Committee so determines to exercise its negative discretion pursuant to
this Section 5.2(b), the Final Award, if any, will be reduced accordingly;
provided, however, that the Committee will not have authority to exercise
negative discretion if a Change of Control Coverage Period has commenced and has
not yet ended or if a Change of Control has occurred.

(c) If a Change of Control occurs prior to the time the Committee makes an award
determination pursuant to Section 5.2, the Final Award will be determined in
accordance with Section 6 rather than being determined by the Committee pursuant
to Section 5.2 and will not be subject to the Committee’s negative discretion.

 

  6. Change of Control Prior to a Committee-Determined Award Date.

6.1 Final Award Calculation.

Notwithstanding anything in the Agreement to the contrary, upon the occurrence
of a Change of Control at any time prior to a Committee-determined Award Date
pursuant to Section 5.2, (i) the overall Performance Period, if not already
ended, will be limited and will end on the last day of the last full quarter
completed prior to the day the Change of Control occurs, or, if the Change of
Control occurs on a quarter-end date, on the day the Change of Control occurs,
but in no event later than December 31, 2012, (ii) if Dividend Adjustment Share
Units were otherwise still accruing at the time, no further Dividend Adjustment
Share Units will accrue and be added to the number of Adjusted Target Share
Units after the last day of the overall Performance Period as so limited, and
(iii) Grantee will be deemed to have been awarded a Final Award in an

 

- 16 -



--------------------------------------------------------------------------------

amount determined as set forth in this Section 6, payable to Grantee or
Grantee’s legal representative at the time and in the manner set forth in
Section 7, provided that the Performance Units are still outstanding as of the
end of the day immediately preceding the day on which the Change of Control
occurs and have not already terminated or been terminated in accordance with the
terms of Section 4.

If this Section 6 is applicable and a Final Award is deemed to be awarded
pursuant to Section 6, the day the Change of Control occurs will be considered
the Award Date for purposes of the Agreement. This date is sometimes referred to
in the Agreement as the “Change-of-Control-determined Award Date” (as set forth
in Section 15.5).

(a) Standard Change of Control Payout Calculation. Provided that Grantee is an
employee of the Corporation and the Performance Units are still outstanding as
of the end of the day immediately preceding the day on which the Change of
Control occurs such that Grantee remains eligible for an award, Grantee’s Final
Award will be determined as follows:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to the day the Change of Control occurs, or, if the
Change of Control occurs on a quarter-end date, the day the Change of Control
occurs, but in no event later than December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on the quarter-end date that is the applicable
performance measurement date, and will consist of one, two or three covered
periods, as the case may be, consisting of the partial covered year or years
and, if any, the full covered year or years, as applicable, in that period;

(iii) the scheduled award-determination period will occur as soon as practicable
after the occurrence of the Change of Control; and

(iv) a Final Award will be calculated in two parts (Part A and Part B), and the
Final Award amount will be the sum of the amounts calculated for the Part A
Award and the Part B Award as set forth below; provided, however, that the Part
B Award is not applicable in the limited circumstance where the Change of
Control occurs on or after December 31, 2012 and the Part A Award is not
prorated.

Part A Award: The Part A Award amount will be the number of Share Units
equal to:

(1) the “Change of Control Payout Percentage” (calculated as set forth below) of
the Adjusted Target Share Units, with adjustments calculated through the
quarter-end date that is the applicable performance measurement date specified
above, then,

(2) prorated (as defined in Section 15.36) based on the number of full quarters
in the applicable overall Performance Period (i.e., in the period from April 1,
2010 through the quarter-end date that is the applicable performance measurement

 

- 17 -



--------------------------------------------------------------------------------

date specified above) unless the Change of Control occurs on or after
December 31, 2012. If the Change of Control occurs on or after December 31, 2012
(and therefore the applicable overall Performance Period covers a full 2 3/4
year period), proration will not apply.

The “Change of Control Payout Percentage” will be (a) or (b) below, as
applicable, (but in no event greater than 200%):

(a) If the Change of Control occurs prior to December 31, 2012, such that the
applicable overall Performance Period is less than 2 3/4 years, the Change of
Control Payout Percentage will be the higher of (1) 100% and (2) the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
one, two or three covered periods, as the case may be, consisting of the partial
covered year or years and, if any, the full covered year or years, as
applicable, in the overall Performance Period specified above in subsection
(ii) of this Section 6.1(a), calculated in the same manner as the weighted
average calculation set forth in Section 15.24 for an award determination made
pursuant to Section 5 for such covered periods; and

(b) If the Change of Control occurs on or after December 31, 2012, the Change of
Control Payout Percentage will be the weighted average of the Annual Potential
Payout Percentages for all three covered annual performance measurement periods
in the applicable overall Performance Period (i.e., for the partial year covered
annual performance period from April 1, 2010 through December 31, 2010 and for
the two full calendar year covered annual performance periods for 2011 and
2012), calculated in the same manner as the weighted average calculation set
forth in Section 15.24 for an award determination made pursuant to Section 5 for
such partial and full year covered periods.

Part B Award: The Part B Award amount will be the number of Share Units equal
to:

(1) 100% of the Adjusted Target Share Units, with adjustments calculated through
the quarter-end date that is the applicable performance measurement date
specified above, multiplied by

(2) the fraction equal to 1.00 minus the fraction used for the proration by
quarters in the calculation of the Part A Award above.

If the calculation of the Part A Award above does not include a proration
factor, the Part B Award will not be applicable.

Grantee’s Final Award determined pursuant to this Section 6.1(a) will be paid to
Grantee’s legal representative, as determined in good faith by the Committee, in
accordance with Section 10 if Grantee dies after the Change of Control occurs
but before this Final Award is paid.

 

- 18 -



--------------------------------------------------------------------------------

 

(b) Death While an Employee. If Grantee died while an employee of the
Corporation and a Final Award determination (either to award a specified amount
or not to authorize any award) was made by the Committee pursuant to Section 5.2
prior to the Change of Control, no further or different award determination will
be made pursuant to this Section 6.1.

In the event that Grantee died while an employee of the Corporation and
qualified for consideration for an award pursuant to Section 4.2 but the
Committee had not yet made an award determination (either to award a specified
amount or not to authorize any award) with respect to Grantee at the time the
Change of Control occurs such that Grantee remains eligible for an award, then
the scheduled award-determination period will occur as soon as practicable after
the occurrence of the Change of Control, and the amount of Grantee’s Final Award
(payable to Grantee’s legal representative, as determined in good faith by the
Committee, in accordance with Section 10) will be determined on the following
basis, as applicable.

(1) If Grantee died in the calendar year prior to the year in which the Change
of Control occurs but the Committee had not yet made an award determination
(either to award a specified amount or not to authorize any award) with respect
to Grantee at the time the Change of Control occurs, Grantee’s Final Award will
be in the amount of the Calculated Maximum Potential Payout Amount determined in
the same manner as set forth in Section 5.1(b) but with no Committee discretion
to reduce the amount of the award.

(2) If Grantee died prior to but in the same calendar year as the Change of
Control, Grantee’s Final Award will be in the amount of the award that would
have been payable to Grantee pursuant to the calculations set forth in
Section 6.1(a), but substituting a Part B Award of zero Share Units for any Part
B Award amount calculated pursuant to that section, had Grantee not died but had
been an employee of the Corporation as of the end of day immediately preceding
the day the Change of Control occurred.

(c) Qualifying Retirement. In the event that Grantee Retired prior to the day
the Change of Control occurs but Grantee has met the conditions for a qualifying
Retirement termination set forth in Section 4.3 and the Performance Units have
not been terminated by PNC prior to the Change of Control pursuant to
Section 4.3 for Detrimental Conduct and are still outstanding as of the end of
the day immediately preceding the day on which the Change of Control occurs such
that Grantee remains eligible for an award, Grantee’s Final Award will be in the
amount of the lesser of:

(1) the Calculated Maximum Potential Payout Amount determined in the same manner
as set forth in Section 5.1(c) but with no Committee discretion to reduce the
amount of the award; and

(2) the amount of the award that would have been payable to Grantee pursuant to
the calculations set forth in Section 6.1(a), but substituting a Part B Award of
zero Share Units for any Part B Award amount calculated pursuant to that
section, had Grantee not Retired but had been an employee of the Corporation as
of the end of the day immediately preceding the day the Change of Control
occurred.

 

- 19 -



--------------------------------------------------------------------------------

 

The scheduled award-determination period will occur as soon as practicable after
the occurrence of the Change of Control.

If Grantee died while a qualified Retiree and a Final Award determination
(either to award a specified amount or not to authorize any award) was made by
the Committee pursuant to Section 5.2 prior to the Change of Control, no further
or different award determination will be made pursuant to this Section 6.1.

If no such Final Award determination was made prior to the Change of Control,
Grantee’s Final Award determined pursuant to this Section 6.1(c) will be paid to
Grantee’s legal representative, as determined in good faith by the Committee, in
accordance with Section 10.

(d) Qualifying Disability. In the event that Grantee became Disabled and
Grantee’s employment with the Corporation terminated prior to the day the Change
of Control occurs but Grantee has met the conditions for a qualifying Disability
termination set forth in Section 4.4 and the Performance Units have not been
terminated by PNC prior to the Change of Control pursuant to Section 4.4 for
Detrimental Conduct and are still outstanding as of the end of the day
immediately preceding the day on which the Change of Control occurs such that
Grantee remains eligible for an award, Grantee’s Final Award will be in the
amount of the award that would have been payable to Grantee pursuant to the
calculations set forth in Section 6.1(a), but substituting a Part B Award of
zero Share Units for any Part B Award amount calculated pursuant to that
section, had Grantee still been an employee of the Corporation as of the end of
the day immediately preceding the day the Change of Control occurred. The
scheduled award-determination period will occur as soon as practicable after the
occurrence of the Change of Control.

If Grantee died while qualified to receive an award and a Final Award
determination (either to award a specified amount or not to authorize any award)
was made by the Committee pursuant to Section 5.2 prior to the Change of
Control, no further or different award determination will be made pursuant to
this Section 6.1. If no such Final Award determination was made prior to the
Change of Control, Grantee’s Final Award (payable to Grantee’s legal
representative, as determined in good faith by the Committee, in accordance with
Section 10) will be an award determined in accordance with Section 6.1(b) as if
Grantee had died while an employee of the Corporation and prior to the Change of
Control.

(e) Qualifying Termination in Anticipation of a Change of Control. In the event
that Grantee’s employment with the Corporation was terminated by the Corporation
prior to the Award Date and such termination was an Anticipatory Termination as
defined in Section 15.4 and the Performance Units are still outstanding at the
time the Change of Control occurs and Grantee remains eligible for an award
pursuant to Section 4.5, Grantee will receive a Final Award on the following
basis, as applicable.

 

-20-



--------------------------------------------------------------------------------

 

(1) If the Change of Control occurs within three (3) months of Grantee’s
Termination Date, Grantee will receive a Final Award on the same basis as a
continuing employee of the Corporation as set forth in Section 6.1(a).

(2) If the Change of Control occurs more than three (3) months after Grantee’s
Termination Date, Grantee will receive a Final Award on the same basis as a
qualifying Retiree as set forth in Section 6.1(c).

If Grantee died while qualified to receive an award pursuant to Section 4.5 and
a Final Award determination (either to award a specified amount or not to
authorize any award) was made by the Committee pursuant to Section 5.2 prior to
the Change of Control, no further or different award determination will be made
pursuant to this Section 6.1. If no such Final Award determination was made
prior to the Change of Control, Grantee’s Final Award (payable to Grantee’s
legal representative, as determined in good faith by the Committee, in
accordance with Section 10) will be in the same amount as the Final Award that
would have been paid to Grantee pursuant to this Section 6.1(e) had Grantee
still been alive on the Change-of-Control-determined Award Date.

6.2 No Committee Discretion. The Committee may not exercise any negative
discretion pursuant to Section 5.2(b) or otherwise exercise discretion pursuant
to the Agreement in any way that would serve to reduce an award deemed to be
made to Grantee pursuant to this Section 6.

 

  7. Payment of Final Award; Termination of Any Unawarded Performance Units.

7.1 Payment of Final Award Determined by the Committee. Any Final Award
determined by the Committee pursuant to Section 5.2 will be settled by delivery
of whole Shares and, if applicable, cash Share-equivalents that together equal
the number of Share Units specified in the Final Award (sometimes referred to in
the Agreement as “awarded Share Units”) or as otherwise provided pursuant to
Section 9 if applicable. Payment will be subject to applicable withholding taxes
as set forth in Section 11.

(a) Form of Payment. Except as set forth below or as otherwise provided pursuant
to Section 9 if applicable, any Final Award determined by the Committee pursuant
to Section 5.2 will be settled first by delivery of a number of whole Shares
equal to the number of awarded Share Units. This number of shares may not,
however, exceed the number specified in the Agreement as the Target Share Units
number. The Target Share Units number, which does not include any additions for
Dividend Adjustment Share Units, is the maximum number of Shares, subject to
capital adjustments, if any, pursuant to Section 9, that may be paid with
respect to the Performance Units under the Agreement.

To the extent, if any, that the total number of awarded Share Units exceeds that
maximum number of Shares, then any such excess number of awarded Share Units
will

 

- 21 -



--------------------------------------------------------------------------------

be settled in cash (sometimes referred to in the Agreement as payment in “cash
Share-equivalents”). This cash payment amount will be equal to the number of
such remaining awarded Share Units multiplied by the Fair Market Value (as
defined in Section 15.22) of a share of PNC common stock on the
Committee-determined Award Date or as otherwise provided pursuant to Section 9
if applicable.

In the event that a Final Award determined by the Committee is a prorated award
and is made to Grantee as a qualifying Retiree or in the event of Grantee’s
death, then the form of payment of any such Final Award will be determined as
follows unless otherwise provided pursuant to Section 9 if applicable. The Final
Award will be settled by delivery of whole Shares up to a number of Shares equal
to the product of the proration factor used in calculating the award and the
number specified in the Agreement as the Target Share Units number, rounded down
to the nearest whole number, and any remainder will be settled in cash as cash
Share-equivalents.

(b) Timing. Determination of eligibility for an award, calculation of the
maximum permitted award amount, and a decision by the Committee on whether or
not to authorize an award and, if so, the size of such Final Award (the
“scheduled award-determination process”) and then payment of any such Final
Award will all generally occur in the first quarter of 2013 or as soon
thereafter as practicable after the final Peer data necessary for the Committee
to make its award determination is available.

In general, it is expected that the Award Date will occur in 2013 and no later
than the end of the second quarter of that year, and that payment of a Final
Award, if any, will be made as soon as practicable after the Award Date. Except
as otherwise provided below, in no event will payment be made earlier than
January 1, 2013 or later than December 31, 2013, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the Internal Revenue Code, and if such a delay is permissible,
as soon as practicable within such limits.

In the event of Grantee’s death prior to the Award Date where Grantee has
satisfied all of the conditions of Section 4.2, 4.3, 4.4 or 4.5 of the Agreement
and otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award-determination process will
occur at the same time and in the same manner as set forth above for grantees of
2010 Incentive Performance Units who remain employees of the Corporation,
provided that if the death occurs prior to 2012, the scheduled
award-determination process will occur in the calendar year immediately
following Grantee’s death, and (b) payment of a Final Award, if any, will be
made during the calendar year immediately following the year in which Grantee
died if the death occurs on or prior to December 31, 2012, or in 2013 if Grantee
dies in 2013, provided, that, in no event will payment occur later than
December 31st of the calendar year so specified as the year for payment, other
than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the Internal Revenue Code, and if such a delay
is permissible, as soon as practicable within such limits.

Otherwise, in the event that Grantee is no longer employed by the Corporation
but has satisfied all of the conditions of Section 4.3, 4.4 or 4.5 of the
Agreement and

 

- 22 -



--------------------------------------------------------------------------------

otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award-determination process will
occur at the same time and in the same manner as set forth above for grantees of
2010 Incentive Performance Units who remain employees of the Corporation,
generally in 2013 during the first quarter of that year, and (b) once the
Committee has made its award determination, payment of a Final Award, if any,
will be made as soon as practicable after the Committee-determined Award Date,
provided, that, in no event will payment be made earlier than January 1, 2013 or
later than December 31, 2013, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the Internal
Revenue Code, and if such a delay is permissible, as soon as practicable within
such limits.

(c) Dividend Record Dates. In the event that one or more record dates for
dividends on PNC common stock occur after December 31, 2012 (or, in the event of
Grantee’s death prior to 2012, after the end of the applicable overall
Performance Period) but before the date the Final Award, if any, is paid
pursuant to this Section 7.1, PNC will make a cash payment to Grantee in an
amount equivalent to the amount of the dividends Grantee would have received had
the full number of Share Units specified in the Final Award, if any, been that
number of shares of PNC common stock and had such shares been issued and
outstanding on January 1, 2013 (or, in the event of Grantee’s death prior to
2012, on the January 1st immediately following the last day of the applicable
overall Performance Period) and had remained outstanding on the record date or
dates for such dividends. Any such payment will be made at the same time as
payment of the Final Award, if any.

(d) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth above in this Section 7.1, and will settle any remaining portion as
soon as practicable after such dispute is finally resolved but in any event
within the time period permitted under Section 409A of the Internal Revenue
Code.

7.2 Delivery of Final Award Determined by Section 6. If a Final Award is deemed
to be made pursuant to Section 6 rather than determined by the Committee
pursuant to Section 5.2, the Final Award is fully vested as of the date of the
Change of Control. The number of Share Units in the Final Award will be
calculated as of the date of the Change of Control once the final data necessary
for the award determination is available, and the Final Award will be paid at
the time and in the form set forth below.

(a) Timing. Payment of the Final Award will be made by PNC at the time set forth
in subsection (a)(1) of this Section 7.2 unless payment at such time would be a
noncompliant payment under Section 409A of the Internal Revenue Code, and
otherwise, at the time set forth in subsection (a)(2) of this Section 7.2, in
either case as further described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code, payment of the Final
Award will be made as soon as practicable after the date the Change of Control
occurs

 

- 23 -



--------------------------------------------------------------------------------

and the amount of the Final Award is determinable and determined in accordance
with Section 6, but in no event later than December 31st of the calendar year in
which the Change of Control occurs or, if later, by the 15th day of the third
calendar month following the date on which the Change of Control occurs, other
than in unusual circumstances where a further delay thereafter would be
permitted under Section 409A of the Internal Revenue Code, and if such a delay
is permissible, as soon as practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the Internal Revenue Code, then payment
will be made as soon as practicable after January 1, 2013, but in no event later
than December 31, 2013.

 

  (b) Form of Payment.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code and payment of the Final
Award is made at the time specified in Section 7.2(a)(1), then the Final Award
will be in an amount equal to the base amount described below in subsection
(2)(A) of Section 7.2(b).

Payment of this amount will be made entirely in cash if so provided in the
circumstances pursuant to Section 9.2. Otherwise, payment of this amount will be
made in the form of shares of PNC common stock (valued as provided in
Section 15.22 or Section 9, as applicable, as of the date of the Change of
Control) up to the Target Share Units number of shares and any remaining value
will be paid in the form of cash; provided, that, if the award is made as a
prorated award to a qualifying Retiree or in the event of Grantee’s death, the
maximum number of such shares that may be delivered in payment of such award
will be the number that is the product of the proration factor used in
calculating the award and the Target Share Units number, and any remaining value
will be paid in the form of cash.

If applicable, in the event that one or more record dates for dividends on PNC
common stock occur on or after the date of the Change of Control but before the
date the Final Award is paid pursuant to Section 7.2(a)(1), PNC will also make a
cash payment to Grantee in an amount equivalent to the amount of the dividends
Grantee would have received had the full number of Share Units specified in the
Final Award been that number of shares of PNC common stock and had such shares
been issued and outstanding on the date of the Change of Control and had
remained outstanding on the record date or dates for such dividends. Any such
payment will be made at the same time as payment of the Final Award, and will be
applicable only in the event that the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code and payment of the Final
Award is made at the time specified in Section 7.2(a)(1).

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the Internal Revenue Code and payment of
the

 

- 24 -



--------------------------------------------------------------------------------

Final Award is made at the time specified in Section 7.2(a)(2), then the Final
Award will be paid entirely in cash and will be in an amount equal to the base
amount described below in subsection (A) of this Section 7.2(b)(2) plus the
phantom investment amount described below in subsection (B) of this
Section 7.2(b)(2).

(A) The base amount will be an amount equal to the number of Share Units
specified in the Final Award multiplied by the Fair Market Value (as defined in
Section 15.22) of a share of PNC common stock on the date of the Change of
Control or by the per share value provided pursuant to Section 9 as applicable.

(B) The phantom investment amount will be either (i) or (ii), whichever is
larger: (i) interest on the base amount described in Section 7.2(b)(2)(A) from
the date of the Change of Control through the payment date at the short-term,
mid-term or long-term Federal rate under Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually; or (ii) a phantom investment amount with respect to
said base amount that reflects, if positive, the performance of the PNC stock or
other consideration received by a PNC common shareholder in the Change of
Control transaction, with dividends reinvested in such stock, from the date of
the Change of Control through the payment date. PNC may, at its option, provide
other phantom investment alternatives in addition to those referenced in the
preceding sentence and may permit Grantee to make a phantom investment election
from among such alternatives under and in accordance with procedures established
by PNC, but any such alternatives must provide for at least the two phantom
investments set forth in Section 7.2(b)(2)(B)(i) and (ii) at a minimum. The
phantom investment amount will be applicable only in the event that payment at
the time of the Change of Control would not comply with Section 409A of the
Internal Revenue Code and thus payment is made at the time specified in
Section 7.2(a)(2) rather than at the time specified in Section 7.2(a)(1).

(c) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth in the applicable subsection of Section 7.2(a), and will settle any
remaining portion as soon as practicable after such dispute is finally resolved
but in any event within the time period permitted under Section 409A of the
Internal Revenue Code.

7.3 Final Award Fully Vested. The Final Award, if any, will be fully vested at
the Committee-determined Award Date or as of the date of the Change of Control,
as applicable. Any Shares issued pursuant to this Section 7 will be fully vested
at the time of issuance, and PNC will issue any such Shares and deliver any cash
payable pursuant to this Section 7 to, or at the proper direction of, Grantee or
Grantee’s legal representative, as determined in good faith by the Committee, at
the time specified in the applicable subsection of Section 7.1 or Section 7.2,
whichever is applicable.

No fractional shares will be issued. If a Final Award is payable in Shares and
includes a fractional interest, such fractional interest will be liquidated on
the basis of the then current Fair Market Value of PNC common stock and paid to
Grantee or Grantee’s legal representative in cash at the time the Shares are
issued pursuant to this Section 7.

 

- 25 -



--------------------------------------------------------------------------------

 

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Committee.

7.4 Termination of Any Unawarded Performance Units. Once an award determination
has been made by the Committee pursuant to Section 5.2 or a Final Award is
deemed to have been made by virtue of the application of Section 6, the
Share-denominated incentive award opportunity represented by the Performance
Units will terminate as to any portion of the Performance Units not so awarded.

Termination of all or a portion of the Performance Units pursuant to this
Section 7.4, or pursuant to Section 4, if applicable, will in no way affect
Grantee’s covenants or the other provisions of Sections 16 and 17.

 

  8. No Rights as Shareholder until Final Award and Issuance of Shares.

Grantee will have no rights as a shareholder by virtue of the Performance Units
unless and until a Final Award, if any, is made and Shares are issued and
delivered in settlement of all or a portion of such Final Award, if any.

 

  9. Capital Adjustments.

9.1 Except as otherwise provided in Section 9.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time a Final Award, if any, is
paid, the Committee shall make those adjustments, if any, in the number, class
or kind of the Target Share Units that it deems appropriate in its discretion to
reflect Corporate Transactions such that the rights of Grantee are neither
enlarged nor diminished as a result of such Corporate Transactions, including
without limitation (a) measuring the value per Share Unit of any
share-denominated award authorized for payment to Grantee by reference to the
per share value of the consideration payable to a PNC common shareholder in
connection with such Corporate Transactions, and (b) authorizing payment of the
entire Final Award, if any, in cash at the time otherwise specified in
Section 7.

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation Grantee.

9.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of the Target Share Units will automatically be adjusted to reflect the same
changes as are made to outstanding shares of PNC common stock generally, (b) the
value per Share Unit to be used in calculating the base amount described in
Section 7.2(b) of any

 

- 26 -



--------------------------------------------------------------------------------

award that is deemed to be awarded to Grantee in accordance with Section 6 will
be measured by reference to the per share value of the consideration payable to
a PNC common shareholder in connection with such Corporate Transaction or
Transactions if applicable, and (c) if the effect of the Corporate Transaction
or Transactions on a PNC common shareholder is to convert that shareholder’s
holdings into consideration that does not consist solely (other than as to a
minimal amount) of shares of PNC common stock, then the value of an award to
Grantee pursuant to Section 6 will be payable solely in cash at the time
otherwise specified in Section 7.

 

  10. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance Units may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered.

(b) If Grantee is deceased at the time any Final Award authorized by this
Agreement is to be paid, such payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by the Committee.

(c) Any delivery of Shares or other payment made in good faith by PNC to
Grantee’s executor, administrator or other legal representative shall extinguish
all right to payment hereunder.

 

  11. Withholding Taxes; Payment Upon Inclusion Under Section 409A.

Where Grantee has not previously satisfied all applicable withholding tax
obligations, PNC will, at the time the tax withholding obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from any Final Award then payable to Grantee. If any withholding is required
prior to the time amounts are payable to Grantee hereunder, the withholding will
be taken from other compensation then payable to Grantee or as otherwise
determined by PNC.

If a Final Award is payable in the form of Shares and cash, the Corporation will
withhold first from the cash portion of the award unless the Committee
determines otherwise. If the amount so withheld is not sufficient or if there is
no such cash portion, the Corporation will retain whole shares of PNC common
stock from the portion of the Final Award payable in the form of Shares, until
such withholdings in the aggregate are sufficient to satisfy such minimum
required withholding obligations. For purposes of this Section 11, shares of PNC
common stock retained to satisfy applicable withholding tax requirements will be
valued at their Fair Market Value on the date the tax withholding obligation
arises.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may

 

- 27 -



--------------------------------------------------------------------------------

elect to satisfy this additional withholding by payment of cash. PNC will not
retain Shares for this purpose. If Grantee’s W-4 obligation does not exceed the
required minimum withholding in connection with the Final Award, no additional
withholding may be made.

It is the intention of the parties that the Performance Units and the Agreement
comply with the provisions of Section 409A to the extent, if any, that such
provisions are applicable to the Agreement. In the event that, notwithstanding
such intention, the arrangement fails to meet the requirements of Section 409A
and the regulations promulgated thereunder, then PNC may at that time permit the
acceleration of the time for payment to Grantee under the Agreement
notwithstanding any of the other provisions of the Agreement, but any such
accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC as appropriate.

 

  12. Employment.

Neither the granting of the Performance Units nor the calculation, determination
and payment of any Final Award hereunder nor any term or provision of the
Agreement shall constitute or be evidence of any understanding, expressed or
implied, on the part of PNC or any subsidiary to employ Grantee for any period
or in any way alter Grantee’s status as an employee at will.

 

  13. Subject to the Plan and the Committee.

In all respects the Performance Units and the Agreement are subject to the terms
and conditions of the Plan, which has been made available to Grantee and is
incorporated herein by reference; provided, however, the terms of the Plan shall
not be considered an enlargement of any benefits under the Agreement. Further,
the Performance Units and the Agreement are subject to any interpretation of,
and any rules and regulations issued by, the Committee or its delegate or under
the authority of the Committee, whether made or issued before or after the Grant
Date.

 

  14. Headings; Entire Agreement.

Headings used in the Agreement are provided for reference and convenience only,
shall not be considered part of the Agreement, and shall not be employed in the
construction of the Agreement.

The Agreement constitutes the entire agreement between Grantee and PNC with
respect to the subject matters addressed herein, and supersedes all other
discussions, negotiations, correspondence, representations, understandings and
agreements between the parties concerning the subject matters hereof.

 

- 28 -



--------------------------------------------------------------------------------

 

  15. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

15.1 “Adjusted Target Share Units” has the meaning set forth in Section 3.5.

15.2 “Annual Potential Payout Calculation Schedule” or “Schedule” means the
Schedule established by the Committee with respect to the Performance Units as
set forth in Section 3.4 setting forth the method by which the Annual Potential
Payout Percentage will be calculated for a given covered annual performance
period as specified by the Agreement.

15.3 “Annual Potential Payout Percentage.”

The Annual Potential Payout Percentage for a given year is the percentage
determined with respect to that given year in accordance with the Annual
Potential Payout Calculation Schedule on the basis of PNC’s relative covered
period EPS growth and ROCE performance rankings and PNC’s covered period EPS
growth and ROCE performance relative to Peer performance for the covered annual
performance period applicable to that given year, giving equal weight to each
performance metric. The Annual Potential Payout Percentage is rounded to the
nearest one-hundredth percent.

The covered annual performance period for 2010 will consist of the partial year
period beginning on April 1, 2010 and ending on December 31, 2010, or on such
earlier quarter-end performance measurement date as may be specified by the
Agreement if applicable. The covered annual performance period for any other
given year of the overall Performance Period will consist of the full or partial
year period beginning on January 1 of the given year and ending on December 31
of that year, or on such earlier quarter-end performance measurement date as may
be specified by the Agreement if applicable.

15.4 “Anticipatory Termination.”

If Grantee’s employment with the Corporation is terminated by the Corporation
other than for Cause (as Cause is defined in Section 15.8(a)), death or
Disability prior to the date on which a Change of Control occurs, and if it is
reasonably demonstrated by Grantee that such termination of employment (i) was
at the request of a third party that has taken steps reasonably calculated to
effect a Change of Control or (ii) otherwise arose in connection with or
anticipation of a Change of Control, such a termination of employment is an
“Anticipatory Termination.”

15.5 “Award Date” means: (1) the date on which the Committee makes its
determination as to whether or not it will authorize an award, and if so, as to
the size of the Final Award, if any, it authorizes pursuant to Section 5.2
within the permitted Calculated Maximum Potential Payout Amount determined in
accordance with the

 

- 29 -



--------------------------------------------------------------------------------

Agreement (sometimes referred to as the “Committee-determined Award Date”); or
(2) if a Change of Control has occurred and Grantee is deemed to have been
awarded a Final Award pursuant to Section 6, the Award Date will be the date the
Change of Control occurs (sometimes referred to as the
“Change-of-Control-determined Award Date”).

15.6 “Board” means the Board of Directors of PNC.

15.7 “Calculated Maximum Potential Payout Amount” means the maximum size of the
award, denominated as a specified number of Share Units, that the Committee may
award to Grantee based on the degree to which the specified corporate
Performance Criteria have been achieved by PNC and the applicable Annual
Potential Payout Calculation Schedule established by the Committee and on
Grantee’s level of satisfaction, or deemed satisfaction, of the service
requirements set forth in Section 4, including any limitations on the maximum
potential payout amount that may apply in the circumstances (e.g., in the case
of a qualifying Retirement).

15.8 “Cause.”

(a)    “Cause” on or after the occurrence of a Change of Control or for purposes
of the definition of an Anticipatory Termination.

If a termination of Grantee’s employment with the Corporation occurs on or
within three (3) years after the occurrence of a Change of Control, then “Cause”
means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(ii) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO, or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not

 

- 30 -



--------------------------------------------------------------------------------

less than a majority of the entire membership of the Board, at a Board meeting
called and held for the purpose of considering such termination, finding on the
basis of clear and convincing evidence that, in the good faith opinion of the
Board, Grantee is guilty of conduct described in clause (i) or clause (ii) above
and, in either case, specifying the particulars thereof in detail. Such
resolution shall be adopted only after (1) reasonable notice of such Board
meeting is provided to Grantee, together with written notice that PNC believes
that Grantee is guilty of conduct described in clause (i) or clause (ii) above
and, in either case, specifying the particulars thereof in detail, and
(2) Grantee is given an opportunity, together with counsel, to be heard before
the Board.

“Cause” shall also have the meaning set forth in this Section 15.8(a) for
purposes of the definition of Anticipatory Termination in Section 15.4.

 

  (b) “Cause” other than as provided in subsection (a).

Except as otherwise provided in Section 15.8(a), “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(ii) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or any of its subsidiaries or any client or customer of
PNC or any of its subsidiaries;

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii)

 

- 31 -



--------------------------------------------------------------------------------

above or that an event described in clause (iv) or (v) above has occurred with
respect to Grantee and, if so, determines that the termination of Grantee’s
employment with the Corporation will be deemed to have been for Cause.

15.9 “CEO” means the chief executive officer of PNC.

15.10 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 15.10(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 15.10(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly,

 

- 32 -



--------------------------------------------------------------------------------

more than 60% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns PNC or all or substantially all of PNC’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding PNC Common Stock and the Outstanding PNC Voting Securities, as
the case may be (such a Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

15.11 “Change of Control Coverage Period” means a period commencing on the
occurrence of a Change of Control Triggering Event and ending upon the earlier
to occur of (a) the date of a Change of Control Failure and (b) the date of a
Change of Control.

After the termination of any Change of Control Coverage Period, another Change
of Control Coverage Period will commence upon the occurrence of another Change
of Control Triggering Event.

For purposes of this Agreement, “Change of Control Triggering Event” shall mean
the occurrence of either of the following: (i) the Board or PNC’s shareholders
approve a transaction described in subsection (c) of the definition of Change of
Control contained in Section 15.10; or (ii) the commencement of a proxy contest
in which any Person seeks to replace or remove a majority of the members of the
Board.

For purposes of this Agreement, “Change of Control Failure” shall mean: (x) with
respect to a Change of Control Triggering Event described in clause (i) of the
definition above, PNC’s shareholders vote against the transaction approved by
the Board or the agreement to consummate the transaction is terminated; or
(y) with respect to a Change of Control Triggering Event described in clause
(ii) of the definition above, the proxy contest fails to replace or remove a
majority of the members of the Board.

15.12 “Change of Control Payout Percentage” has the meaning set forth in
Section 6.1(a)(iv).

15.13 “Committee” means the Personnel and Compensation Committee of the Board,
or such person or persons as may be designated or appointed by that committee as
its delegate or designee.

15.14 “Competitive Activity” means any participation in, employment by,
ownership of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any

 

- 33 -



--------------------------------------------------------------------------------

subsidiary as of Grantee’s Termination Date or (b) engaged in business
activities which Grantee knows PNC or any subsidiary intends to enter within the
first twelve (12) months after Grantee’s Termination Date or, if later and if
applicable, after the date specified in clause (ii) of Section 15.18(a), in
either case whether Grantee is acting as agent, consultant, independent
contractor, employee, officer, director, investor, partner, shareholder,
proprietor or in any other individual or representative capacity therein.

15.15 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A.

15.16 “Corporation” means PNC and its Consolidated Subsidiaries.

15.17 “Covered annual performance period” or “covered annual performance
measurement period” or “covered performance period” or “covered period” with
respect to a given year means the full year or portion of the year specified in
the Agreement as the period for which corporate performance is to be measured
for purposes of determining an Annual Potential Payout Percentage for that given
year. The covered annual performance period with respect to a given year may be
the full calendar year, the portion of the calendar year from January 1 through
the quarter-end date specified by the Agreement, or, in the case of 2010, the
portion of the calendar year from April 1 through December 31 of that year or
through an earlier quarter-end date as specified by the Agreement.

15.18 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee or its delegate (if Grantee was an

 

- 34 -



--------------------------------------------------------------------------------

“executive officer” of PNC as defined in SEC Regulation S-K when he or she
ceased to be an employee of the Corporation) or the CEO (if Grantee was not such
an executive officer) determines that Grantee has engaged in conduct described
in clause (a) or clause (b) above or that an event described in clause (c) above
has occurred with respect to Grantee, and, if so, determines that Grantee will
be deemed to have engaged in Detrimental Conduct.

15.19 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A, that Grantee either (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving (and has received for at least three months) income
replacement benefits under any Corporation-sponsored disability benefit plan. If
Grantee has been determined to be eligible for Social Security disability
benefits, Grantee shall be presumed to be Disabled as defined herein.

15.20 “Dividend Adjustment Share Units” has the meaning set forth in
Section 3.5.

15.21 “EPS” and “EPS growth” have the meanings set forth in Section 3.3(c).

15.22 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

15.23 “Final Award” means the amount, if any, (a) awarded to Grantee by the
Committee in accordance with Section 5.2, or (b) deemed to be awarded to Grantee
pursuant to Section 6. The Final Award will be denominated as a specified number
of awarded Share Units and will be payable in accordance with Section 7.

15.24 “Final Potential Payout Percentage.”

Section 5 Final Award Determination: Where a Final Award determination is made
pursuant to the applicable subsections of Section 5, the term “Final Potential
Payout Percentage” will be the percentage that is the weighted average (but in
no event greater than 200%) of the Annual Potential Payout Percentages for all
of the covered annual performance measurement periods in the applicable overall
Performance Period, including those covered periods consisting of a partial year
and those, if any, consisting of a full year (but in no event more than three
covered periods in all).

 

- 35 -



--------------------------------------------------------------------------------

 

Such weighted average will be calculated as follows:

(1) the sum of one, two or three amounts, as the case may be, for the one, two
or three covered periods, as applicable, in the overall Performance Period
specified in the Agreement, where the amount for a given covered period is
calculated by the applicable subsection below:

(i) for the 2010 covered annual performance period, the amount will be the
product of (a) the Annual Potential Payout Percentage for the 2010 covered
period and (b) the number of full completed quarters, if any, in such covered
period;

(ii) for any other applicable partial year covered annual performance period in
the overall Performance Period, if any, the amount will be the product of
(a) the Annual Potential Payout Percentage for that partial year covered period
and (b) the number of full completed quarters, if any, in such covered period;

(iii) for any applicable full year covered annual performance period in the
overall Performance Period, if any, the amount will be the product of (a) the
Annual Potential Payout Percentage for such full year covered period and
(b) four (for the four full completed quarters in any such covered period);

divided by

(2) the total number of quarters in the applicable overall Performance Period.

If all of the Annual Potential Payout Percentages are 0%, then the Final
Potential Payout Percentage will be 0%.

Section 6 Final Award Calculation: Where a Final Award is deemed to be awarded
pursuant to Section 6 by reason of the occurrence of a Change of Control, the
Final Award payout calculation will be as set forth in the applicable subsection
of Section 6.

15.25 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

15.26 “Grant Date” means the Grant Date set forth on page 1 of the Agreement,
and is the date as of which the Performance Units are authorized to be granted
by the Committee in accordance with the Plan.

15.27 “Grantee” means the person to whom the Performance Units are granted and
is identified as Grantee on page 1 of the Agreement.

 

- 36 -



--------------------------------------------------------------------------------

 

15.28 “Internal Revenue Code” means the Internal Revenue Code of 1986 as
amended, and the rules and regulations promulgated thereunder.

15.29 “Peer Group” means the group of financial institutions, including PNC,
designated by the Committee as PNC’s Peer Group as applicable in accordance with
Section 3.3. A member of the Peer Group, including PNC, is sometimes referred to
as a “Peer”.

15.30 “Performance Criteria” means the corporate performance standards
established by the Committee as the performance criteria for the Performance
Units as set forth in Section 3.

15.31 “Performance measurement date” has the meaning set forth in Section 5.1 or
Section 6.1, as applicable, and refers to the last day of the applicable overall
performance measurement period.

15.32 “Performance Period” has the meaning set forth in Section 3.2 and refers
to the period during which corporate performance will be measured against the
performance standards established by the Committee in accordance with the
Agreement.

15.33 “Performance Units” or “2010 Incentive Performance Units” means the
Share-denominated incentive award opportunity performance units granted to
Grantee in accordance with Article 10.3 of the Plan and evidenced by the
Agreement.

15.34 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

15.35 “PNC” means The PNC Financial Services Group, Inc.

15.36 “Prorate” or “Prorated” means multiplying by a fraction, sometimes
referred to as the “proration factor,” not to exceed 1 and determined as
follows.

Where the Agreement specifies “prorating” or “prorating by quarters,” the
proration factor is the fraction equal to (a) the number of full quarters in the
applicable overall Performance Period, (b) divided by eleven, which is the
number of quarters in the full 2- 3/4 year period from April 1, 2010 through
December 31, 2012.

15.37 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 15.38.

15.38 “Retires” or “Retirement.” Grantee “Retires” if his employment with the
Corporation terminates at any time and for any reason (other than termination by
reason of Grantee’s death or by the Corporation for Cause and, if the Committee
or the CEO so determines prior to such divestiture, other than by reason of
termination in connection with a divestiture of assets or a divestiture of one
or more subsidiaries of the Corporation) on or after the first date on which
Grantee has both attained at least age fifty-five (55) and

 

- 37 -



--------------------------------------------------------------------------------

completed five (5) years of service, where a year of service is determined in
the same manner as the determination of a year of vesting service calculated
under the provisions of The PNC Financial Services Group, Inc. Pension Plan. If
Grantee “Retires” as defined herein, the termination of Grantee’s employment
with the Corporation is sometimes referred to as “Retirement.”

15.39 “ROCE” and “ROCE performance” have the meanings set forth in
Section 3.3(c).

15.40 “Schedule” is defined in Section 15.2.

15.41 “SEC” means the United States Securities and Exchange Commission.

15.42 “Section 409A” means Section 409A of the Internal Revenue Code.

15.43 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

15.44 “Share” means a share of PNC common stock.

15.45 “Target Share Units” means the number of Share Units specified on page 1
of the Agreement as Target Share Units, subject to capital adjustments pursuant
to Section 9 if any.

15.46 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

 

  16. Grantee Covenants.

16.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 16 and 17 by virtue of receiving the Performance Units (regardless of
whether a Final Award is ultimately determined and paid or of the size of such
Final Award, if any); that such provisions are reasonable and properly required
for the adequate protection of the business of PNC and its subsidiaries; and
that enforcement of such provisions will not prevent Grantee from earning a
living.

16.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 16.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

 

- 38 -



--------------------------------------------------------------------------------

 

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 16.2 shall no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

16.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

16.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to

 

- 39 -



--------------------------------------------------------------------------------

the business or activities of PNC or any of its subsidiaries or (b) developed
with the use of any time, material, facilities or other resources of PNC or any
subsidiary (“Developments”). Grantee agrees to assign and hereby does assign to
PNC or its designee all of Grantee’s right, title and interest, including
copyrights and patent rights, in and to all Developments. Grantee shall perform
all actions and execute all instruments that PNC or any subsidiary shall deem
necessary to protect or record PNC’s or its designee’s interests in the
Developments. The obligations of this Section 16.4 shall be performed by Grantee
without further compensation and will continue beyond Grantee’s Termination
Date.

 

  17. Enforcement Provisions.

Grantee understands and agrees to the following provisions regarding enforcement
of the Agreement.

17.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

17.2 Equitable Remedies. A breach of the provisions of any of Sections 16.2,
16.3 or 16.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

17.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 16.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

17.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

17.5 Severability. The restrictions and obligations imposed by Sections 16.2,
16.3, 16.4, 17.1 and 17.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations will
remain valid and binding upon Grantee.

 

- 40 -



--------------------------------------------------------------------------------

 

17.6 Reform. In the event any of Sections 16.2, 16.3 and 16.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

17.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 16.2, 16.3 and 16.4.

17.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

17.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Performance Units and the Agreement comply with the
provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement, and the Agreement will be administered by PNC in a
manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement to the extent and in the manner PNC deems necessary or advisable or
take such other action or actions, including an amendment or action with
retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A such that they will not be taxable
thereunder.

 

  18. Acceptance of Performance Units; PNC Right to Cancel; Effectiveness of
Agreement.

If Grantee does not accept the Performance Units by executing and delivering a
copy of the Agreement to PNC, without altering or changing the terms thereof in
any

 

- 41 -



--------------------------------------------------------------------------------

way, within thirty (30) days of receipt by Grantee of a copy of the Agreement,
PNC may, in its sole discretion, withdraw its offer and cancel the Performance
Units at any time prior to Grantee’s delivery to PNC of a copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

ACCEPTED AND AGREED TO by GRANTEE

 

 

Grantee

 

- 42 -



--------------------------------------------------------------------------------

 

SCHEDULE

* * *

ANNUAL POTENTIAL PAYOUT CALCULATION SCHEDULE

FOR

2010 INCENTIVE PERFORMANCE UNITS

* * *

Final Award determination pursuant to Section 5 of the 2010-2012 Incentive
Performance Units Agreement (the “Agreement”) requires the calculation of the
Final Potential Payout Percentage and the Calculated Maximum Potential Payout
Amount, each as defined in the Agreement. Final Award calculation pursuant to
Section 6 of the Agreement, if applicable, requires the calculation of the
Change of Control Payout Percentage and the calculated final award as set forth
in that section of the Agreement.

Those calculations, in turn, take into account PNC’s performance and ranking
relative to its Peers with respect to two performance measures or metrics (the
Performance Criteria), as measured annually and expressed as the Annual
Potential Payout Percentages for the applicable covered annual performance
measurement periods (which may be full or partial year periods as required by
the Agreement) in the applicable overall Performance Period.

Unless and until amended prospectively by the Committee, this Schedule will be
applied in order to determine an Annual Potential Payout Percentage for each of
the applicable covered annual performance measurement periods in the applicable
overall Performance Period.

Section 3 of the Agreement sets forth the performance metrics (EPS growth and
ROCE performance) and how they are measured, the applicable covered performance
periods, the establishment of the applicable Peer Group, and the manner in which
PNC and its Peers will be ranked for the applicable covered performance periods
based on each of the two performance metrics (EPS growth and ROCE performance).

Once PNC and other Peer EPS growth and ROCE performance and rankings have been
measured and calculated for a given covered annual performance measurement
period in accordance with Section 3.3 of the Agreement, this Schedule uses the
table that follows and interpolation to generate a payout percentage for each
metric for that given year based on such relative covered period performance.

Once payout percentages for each of relative covered period EPS growth and
relative covered period ROCE performance are calculated using the table and
interpolation, they are averaged, giving equal weight to each performance
metric, to generate the final Annual Potential Payout Percentage for that given
year, rounded to the nearest one-hundredth percent (e.g., 0.00%, with 0.005%
being rounded upward to 0.01%).

 

- 43 -



--------------------------------------------------------------------------------

 

If the payout percentage with respect to either covered period EPS growth or
covered period ROCE performance for a given year is 0% but is a positive number
with respect to the other performance metric, the Annual Potential Payout
Percentage for that given year will be the percentage that is one-half (1/2) of
that positive number. If the payout percentages with respect to covered period
EPS growth and covered period ROCE performance for that given year are both 0%,
the Annual Potential Payout Percentage for that given year will be 0%. In no
event will an Annual Potential Payout Percentage be greater than 200% or less
than 0%.

The table used for this Schedule, as established by the Committee at the time it
authorized the 2010 Incentive Performance Units, follows.

 

Performance Measures

 

Peer Group Position

with respect to

Covered Period

EPS Growth and ROCE Performance

                               Payout Percentage *                             
 

Maximum

  #1     20 0%    #2     18 3%    #3     16 7%    #4     15 0%    #5     13 3% 
  #6     11 7% 

Median

  #7     10 0%    #8     8 0%    #9     6 0%    #10     4 0% 

Minimum

  #11       0%    #12       0%    #13       0% 

 

* Consistent with the design of this compensation program and approach taken in
prior years, this Schedule interpolates results to arrive at final potential
payout percentages for EPS growth and ROCE performance, respectively. In other
words, the final payout percentage with respect to a given year for each
performance metric will depend both on PNC’s relative covered period ranking and
on PNC’s covered period performance relative to the performance of the Peers
ranked immediately above and below PNC for the covered period of that year, as
illustrated below.

 

- 44 -



--------------------------------------------------------------------------------

 

The calculated payout percentage for a performance metric with respect to a
given year depends both on PNC’s relative covered period ranking achieved with
respect to that performance metric and on PNC’s performance for that metric for
the covered period of that year relative to the comparable performance of the
Peers ranking immediately above and below PNC (other than where PNC ranks #1 or
ranks near the bottom at #11, #12 or #13). This calculated percentage is rounded
to the nearest one-hundredth percent (e.g., 0.00%, with 0.005% being rounded
upward to 0.01%).

For example, if PNC achieves a #2 covered period ranking, the payout percentage
for this rank would be between 175% (which is the mid-point between 167% and
183% in the table) and 191.50% (which is the mid-point between 183% and 200% in
the table). The final calculated percentage depends on how PNC’s EPS growth or
ROCE performance, as the case may be, for the covered period compares to the
covered period EPS growth or ROCE performance, as applicable, of the Peers
ranking immediately above and below PNC, in this case the performance of the
Peers ranking #1 and #3.

At the other end of the scale, if for example PNC achieves a #10 covered period
ranking (the lowest ranking that would generate a payout potential above zero)
for a performance metric, the payout percentage for this rank would be between
20% and 50% and the final calculated percentage would be determined based on the
comparison of PNC’s covered period performance for that performance metric to
that of the Peers ranking #9 and #11.

Committee Negative Discretion. Once the annual potential payout percentage for
PNC’s relative performance with respect to the Performance Criteria for the
given full year or partial-year covered annual performance period has been
determined using the table above and interpolation, the Committee may decide, in
its discretion, to reduce that percentage (as long as such decision is not made
during a Change of Control Coverage Period, as defined in the Agreement, or
after the occurrence of a Change of Control) but may not increase it.

 

- 45 -



--------------------------------------------------------------------------------

 

2010 Performance Units

  

Overall Performance Period: April 1, 2010 - December 31, 2012 (2 3/4 Years)

  

Performance Criteria: Levels of Financial Return from Investing Activities
Achieved by PNC’s A&L Unit Relative to Benchmark Index

  

100% Vests on Final Award

  

THE PNC FINANCIAL SERVICES GROUP, INC.

2006 INCENTIVE AWARD PLAN

* * *

2010 PERFORMANCE UNITS AGREEMENT

* * *

 

GRANTEE:    < name > GRANT DATE:    February 24, 2010 TARGET SHARE UNITS:   
[            ] Share Units

 

 

 

  1. Definitions.

Certain terms used in this 2010 Performance Units Agreement (“Agreement”) are
defined in Section 14 or elsewhere in the Agreement, and such definitions will
apply except where the context otherwise indicates.

In the Agreement, “PNC” means The PNC Financial Services Group, Inc.,
“Corporation” means PNC and its Consolidated Subsidiaries, and “Plan” means The
PNC Financial Services Group, Inc. 2006 Incentive Award Plan.

 

  2. 2010 Performance Units.

Pursuant to the Plan and subject to the terms and conditions of the Agreement,
PNC grants to the grantee named above (“Grantee”) a Share-denominated incentive
award opportunity of Performance Units (the “Performance Units” or the “2010
Performance Units”) with the number of target Share Units set forth above
(“Target Share Units”). Performance Units are subject to acceptance by Grantee
in accordance with Section 17.

The Performance Units are subject to the corporate performance conditions,
employment conditions, and other terms and conditions of this Agreement and to
the Plan, and to final award determination in accordance with Section 5 or
Section 6, as applicable. Payment of any Final Award (as defined in
Section 14.22) authorized pursuant to the Agreement will be made in cash
generally in an amount equal to the number of Share Units specified in the Final
Award multiplied by the per share price of PNC common stock on the award date
(sometimes referred to in the Agreement as payment in “cash Share-equivalents”).

 

-1-



--------------------------------------------------------------------------------

 

In general, the Performance Units are an opportunity for Grantee to receive, at
the end of the applicable overall performance period, an award based on the
degree to which specified corporate performance criteria for PNC’s Asset &
Liability Unit (“A&L Unit”) have been achieved, the applicable basic potential
payout calculation schedule established by the Committee (defined in
Section 14.14) for the Performance Units, and Grantee’s level of satisfaction
(or deemed satisfaction) of the service requirements set forth in Section 4,
including any limitations on the maximum potential payout amount that may apply
in the circumstances (e.g., in the case of a qualifying retirement or death),
and provided that the other conditions of the Agreement are met. Further
limitations or adjustments may apply if there is an early termination or
limitation of the overall performance measurement period. Awards are determined
by the Committee in the absence of a Change of Control (as defined herein) and
are subject to the Committee’s negative discretion.

Any Final Award (as defined in Section 14.22) for the Performance Units
authorized pursuant to this Agreement will be expressed as a number of awarded
Share Units and will be paid in cash in accordance with Section 7, generally in
cash Share-equivalents. The Performance Units must still be outstanding at the
time a Final Award determination is made for Grantee to be eligible to receive
an award, and any Final Award and payment thereof is subject to the terms and
conditions set forth in the Agreement and to the Plan.

The Agreement also provides a formula for calculation of the Final Award in the
event of a Change of Control of PNC and for the form and timing of payment of
any such award.

 

  3. Corporate Performance Conditions; Calculation of Applicable Annual
Potential Payout Percentages.

3.1 Corporate Performance Conditions. The Performance Units are subject to the
corporate performance conditions set forth in this Section 3.

Final Award determination by the Committee pursuant to Section 5 requires the
calculation of the Final Potential Payout Percentage and the Calculated Maximum
Potential Payout Amount, as defined in Section 14.23 and Section 14.8,
respectively. Final Award calculation pursuant to Section 6 of the Agreement, if
applicable, requires the calculation of the Change of Control Payout Percentage
and the calculated final award as set forth in that section of the Agreement.

Those calculations, in turn, take into account the levels of investment
performance achieved by the A&L Unit with respect to the Performance Criteria,
as measured annually and expressed as the Annual Potential Payout Percentages
for the applicable covered annual performance measurement periods (which may be
full or partial year periods as required by the Agreement) in the applicable
overall Performance Period.

 

-2-



--------------------------------------------------------------------------------

 

This Section 3 sets forth the Performance Criteria, applicable covered
performance periods and Benchmark Performance Index for such periods,
measurement of the specified A&L Unit investment performance with respect to the
Performance Criteria, and the basic annual potential payout calculation schedule
established for the Performance Units by the Committee, each unless and until
amended prospectively by the Committee.

3.2 Performance Criteria and Performance Period. The corporate performance
standards established by the Committee as the Performance Criteria for the
Performance Units are the levels of financial return from investing activities
achieved by the A&L Unit relative to the applicable Benchmark Performance Index
measured as set forth in this Section 3, all unless and until amended
prospectively by the Committee. This A&L Unit investment performance is measured
annually for each applicable covered annual performance period, which may
consist of a full calendar year or a shorter partial-year period as required by
the Agreement, in the overall Performance Period.

The overall Performance Period is the period commencing April 1, 2010 through
and including the applicable performance measurement date specified in
Section 5.1 or Section 6.1 of the Agreement as applicable. Generally the overall
Performance Period will cover a 2 3/4 year period, but it may be terminated
early or limited in specified circumstances.

In the standard non-exceptional circumstances as specified in Section 5.1(a),
the applicable performance measurement date will be December 31, 2012 and the
overall Performance Period will be the 2 3/4 year period commencing April 1,
2010 through and including December 31, 2012, consisting of the following three
covered annual performance measurement periods: (1) the partial year period
commencing April 1, 2010 through and including December 31, 2010; (2) the full
year period commencing January 1, 2011 through and including December 31, 2011;
and (3) the full year period commencing January 1, 2012 through and including
December 31, 2012.

If the overall Performance Period is terminated early or limited pursuant to the
terms of the Agreement, the applicable overall Performance Period will be the
period commencing April 1, 2010 through and including the performance
measurement date as specified in the Agreement as applicable in such
circumstances. The final covered annual performance measurement period in such
overall Performance Period will be the one ending on the performance measurement
date specified in the Agreement as applicable in such circumstances. Thus the
number of applicable covered annual performance measurement periods will be one,
two or three, as the case may be.

3.3 Benchmark Performance Index; Measured A&L Unit Investment Performance. The
Committee has determined that the applicable Benchmark Performance Index for
each applicable covered annual performance measurement period

 

-3-



--------------------------------------------------------------------------------

in the overall Performance Period, whether the given covered period consists of
a full calendar year or a shorter partial-year period as required by the
Agreement, will be the benchmark performance index that PNC uses internally to
evaluate the investment performance of the A&L Unit as in effect as of March 30
of that given year, so that, to the extent applicable:

(1) performance for the covered annual performance period consisting of the
partial year period from April 1, 2010 through December 31, 2010 (or through an
earlier quarter-end date of that calendar year if so specified by the Agreement)
will be compared to PNC’s internal performance benchmark index for the A&L Unit
in effect on March 30, 2010;

(2) performance for the covered annual performance period consisting of the full
calendar year period from January 1, 2011 through December 31, 2011 (or the
portion of that calendar year from January 1, 2011 through an earlier
quarter-end date of that calendar year if so specified by the Agreement) will be
compared to PNC’s internal performance benchmark index for the A&L Unit in
effect on March 30, 2011; and

(3) performance for the covered annual performance period consisting of the full
calendar year period from January 1, 2012 through December 31, 2012 (or the
portion of that calendar year from January 1, 2012 through an earlier
quarter-end date of that calendar year if so specified by the Agreement) will be
compared to PNC’s internal performance benchmark index for the A&L Unit in
effect on March 30, 2012.

The A&L Unit investment performance as measured for a given year with respect to
the Performance Criteria will be expressed as the number of basis points by
which the level of financial return from investing activities achieved by the
A&L Unit for the applicable covered measurement period with respect to that year
exceeds or falls short of the Benchmark Performance Index applicable to that
covered period, with zero basis points indicating performance at the benchmark
index level.

3.4 Annual Potential Payout Calculation Schedule; Calculation of Applicable
Annual Potential Payout Percentages. The Committee also establishes the
applicable Annual Potential Payout Calculation Schedule (as defined in
Section 14.2) for the Performance Units. Unless and until amended prospectively
by the Committee, the Schedule established by the Committee at the time it
authorized the Performance Units that accompanies the Agreement shall be applied
in order to determine the Annual Potential Payout Percentage (as defined in
Section 14.3) for each of the applicable covered annual performance measurement
periods in the applicable overall Performance Period.

For each applicable covered annual performance period (which may consist of a
full calendar year or a shorter partial-year period as required by the
Agreement), PNC will determine the measured A&L Unit investment performance for
the covered period with respect to that year based on the level of financial
return from investing activities achieved by the A&L Unit for that covered
period and the comparison in basis points of such performance to the applicable
Benchmark Performance Index, all as set forth in this

 

-4-



--------------------------------------------------------------------------------

Section 3. Once this measured performance has been calculated and expressed in
basis points, the applicable Schedule (as defined in Section 14.2) will be
applied to generate the Annual Potential Payout Percentage (as defined in
Section 14.3) achieved by the A&L Unit for that given year. Such results will be
presented to the Committee.

As described in Section 3.1 above, the Annual Potential Payout Percentages for
the applicable covered performance periods in the applicable overall Performance
Period are taken into account as part of the Final Award determination process
by the Committee as set forth in Section 5 or the Final Award calculation
pursuant to Section 6 of the Agreement, as applicable.

 

  4. Grantee Service Requirements and Limitation of Potential Award; Early
Termination of Performance Units.

4.1 Eligibility for an Award; Employment Conditions and Early Termination of
Performance Units. The Performance Units are subject to the employment
conditions set forth in this Section 4.

Grantee will not be eligible to receive a Final Award unless the Performance
Units remain outstanding on the Committee-determined Award Date (as defined in
Section 14.5) or as of the end of the day immediately preceding the day on which
a Change of Control occurs, if earlier.

The Performance Units will automatically terminate on Grantee’s Termination Date
(as defined in Section 14.43) unless an exception is available as set forth in
Section 4.2, Section 4.3, Section 4.4 or Section 4.5. Where one or more of the
conditions to an exception are post-employment conditions, the Performance Units
will terminate upon the failure of any of those conditions.

In the event that Grantee’s employment is terminated by the Corporation for
Cause (as defined in Section 14.9), the Performance Units will automatically
terminate on Grantee’s Termination Date whether or not the termination might
otherwise have qualified for an exception as a Retirement or a Disability
termination pursuant to Section 4.3 or Section 4.4.

In the limited circumstances where the Performance Units remain outstanding
notwithstanding Grantee’s termination of employment with the Corporation,
Grantee will be eligible for consideration for an award, subject to limitation
as set forth in the applicable section of the Agreement. Said award, if any,
will be determined and payable at the same time that such an award would have
been determined and payable had Grantee remained a Corporation employee, except
that in the case of death, the determination and payment of said award, if any,
shall be accelerated if so indicated in accordance with the applicable
provisions of Section 5 or Section 6, as applicable, and Section 7.

 

-5-



--------------------------------------------------------------------------------

 

Any award that the Committee may determine to make after Grantee’s death will be
paid to Grantee’s legal representative, as determined in good faith by the
Committee, in accordance with Section 9.

Notwithstanding anything in Section 4 or Section 5 to the contrary, if a Change
of Control (as defined in Section 14.11) occurs prior to the time the Committee
makes a Final Award determination pursuant to Section 5.2 (that is, prior to the
Committee-determined Award Date), an award will be determined in accordance with
Section 6.

4.2 Death While an Employee. If Grantee dies while an employee of the
Corporation and prior to the Committee-determined Award Date, the Performance
Units will remain outstanding and Grantee will be eligible for consideration for
a prorated award calculated in accordance with Section 5.1(b), with an
applicable performance measurement date (as defined in Section 5.1) of the
earlier of the last day of the calendar year in which the death occurred and
December 31, 2012, and payable in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced or eliminated by the Committee in the exercise
of its negative discretion unless such determination occurs during a Change of
Control Coverage Period (as defined in Section 14.12) or a Change of Control has
occurred.

In the event that a Change of Control occurs after the time Grantee died but
prior to the time the Committee makes an award determination with respect to
Grantee (either to award a specified amount or not to authorize any award), an
award will be deemed to be made pursuant to Section 6, calculated as specified
in Section 6.1(b) and payable in accordance with Section 7.

4.3 Qualifying Retirement. If Grantee Retires (as defined in Section 14.36)
prior to the Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the Performance Units
will remain outstanding post-employment; provided, however, that PNC may
terminate the Performance Units at any time prior to the Award Date, other than
during a Change of Control Coverage Period or after the occurrence of a Change
of Control, upon determination that Grantee has engaged in Detrimental Conduct
(as defined in Section 14.19). If Grantee is Disabled (as defined in
Section 14.20) at the time of Retirement and Section 4.4 is also applicable to
Grantee, that subsection will govern rather than this Section 4.3.

Provided that the Performance Units have not been terminated prior to the award
date for Detrimental Conduct and are still outstanding at that time, Grantee
will be eligible for Committee consideration of a prorated award at the time
that such an award, if any, would have been considered had Grantee remained a
Corporation employee, calculated in accordance with Section 5.1(c) with a
performance measurement date of the last day of the last full quarter completed
on or prior to Grantee’s Retirement date, but in no event later than
December 31, 2012, and payable in accordance with Section 7.

 

-6-



--------------------------------------------------------------------------------

 

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced or eliminated by the Committee in the exercise
of its negative discretion unless such determination occurs during a Change of
Control Coverage Period or a Change of Control has occurred.

If Grantee dies after a qualifying Retirement but before the time set forth
above for consideration of an award and provided that the Performance Units have
not been terminated for Detrimental Conduct and are still outstanding at the
time of Grantee’s death, the Committee may consider an award for Grantee and
make an award determination with respect to Grantee (either to award a specified
amount or not to authorize any award). Any such award determination will be made
and such award, if any, will be calculated in accordance with Section 5.1(c) as
described above but will be paid in accordance with Section 7 during the
calendar year immediately following the year in which Grantee’s death occurs, if
the death occurs on or prior to December 31, 2012, or in 2013 if the death
occurs in 2013 but prior to the Award Date.

In the event that a Change of Control occurs prior to the time the Committee
makes an award determination with respect to Grantee (either to award a
specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(c) and
payable in accordance with Section 7.

4.4 Qualifying Disability Termination. If Grantee’s employment with the
Corporation is terminated by reason of Disability (as defined in Section 14.20)
prior to the Committee-determined Award Date and the termination of employment
is not also a termination by the Corporation for Cause, the Performance Units
will remain outstanding post-employment; provided, however, that PNC may
terminate the Performance Units at any time prior to the Award Date, other than
during a Change of Control Coverage Period or after the occurrence of a Change
of Control, upon determination that Grantee has engaged in Detrimental Conduct
(as defined in Section 14.19).

Provided that the Performance Units are still outstanding at that time, Grantee
will be eligible for Committee consideration of a full award at the time that
such an award, if any, would have been considered had Grantee remained a
Corporation employee, calculated in accordance with Section 5.1(d) and payable
in accordance with Section 7.

Any such award will be subject to Committee determination pursuant to
Section 5.2, and may be reduced or eliminated by the Committee in the exercise
of its negative discretion unless such determination occurs during a Change of
Control Coverage Period or a Change of Control has occurred. Although Grantee
will be eligible for consideration for a full award (Standard Payout
Calculation) at the scheduled time, it is anticipated that the Committee will
take into account the timing and circumstances of the Disability when deciding
whether and the extent to which to exercise its negative discretion.

 

-7-



--------------------------------------------------------------------------------

 

If Grantee dies after a qualifying Disability termination but before the time
set forth above for consideration of an award and provided that the Performance
Units have not been terminated for Detrimental Conduct and are still outstanding
at the time of Grantee’s death, the Committee may consider an award for Grantee
and make an award determination with respect to Grantee (either to award a
specified amount or not to authorize any award). Any such award determination
will be made and such award, if any, will be paid in accordance with Section 7
during the calendar year immediately following the year in which Grantee’s death
occurs, if the death occurs on or prior to December 31, 2012, or in 2013 if the
death occurs in 2013 but prior to the Award Date; provided, however, that the
maximum award that may be approved in these circumstances is the award that
could have been authorized had Grantee died while an employee of the
Corporation.

In the event that a Change of Control occurs prior to the time the Committee
makes an award determination with respect to Grantee (either to award a
specified amount or not to authorize an award), an award will be deemed to be
made pursuant to Section 6, calculated as specified in Section 6.1(d) and
payable in accordance with Section 7.

4.5 Qualifying Termination in Anticipation of a Change of Control. If Grantee’s
employment with the Corporation is terminated by the Corporation prior to the
Award Date and such termination is an Anticipatory Termination as defined in
Section 14.4, then (i) the Performance Units will remain outstanding
notwithstanding Grantee’s termination of employment with the Corporation,
(ii) the Performance Units will not be subject to termination for Detrimental
Conduct, and (iii) Grantee will be eligible for consideration for an award
pursuant to Section 5.2, calculated in accordance with Section 5.1(e), or will
receive an award pursuant to Section 6, calculated as specified in
Section 6.1(e), as applicable. Any such award will be payable in accordance with
Section 7.

If Grantee dies while eligible to receive an award pursuant to this Section 4.5
but prior to the time the Committee makes an award determination pursuant to
Section 5.2 or a Change of Control occurs, Grantee will be eligible for
Committee consideration of an award of up to the greater of the award Grantee
could have received had he died while an employee of the Corporation or an award
determined as set forth in Section 5.1(e). If Grantee dies while eligible to
receive an award pursuant to this Section 4.5 but a Change of Control occurs
prior to the time the Committee makes an award determination pursuant to
Section 5.2, Grantee will be deemed to receive an award in accordance with
Section 6.1(e).

 

  5. Certification of Performance Results; Calculation of Maximum Potential
Payout Amount; and Final Award Determination.

5.1 Certification of Level of Achievement of A&L Unit Performance with respect
to Performance Criteria; Calculation of Final Potential Payout Percentage and
Calculated Maximum Potential Payout Amount. As soon as practicable after
December 31, 2012, or after the earlier relevant date if the applicable
performance measurement

 

-8-



--------------------------------------------------------------------------------

date and potential award date are earlier under the circumstances, PNC will
present information to the Committee concerning the following: (1) the levels of
financial return from investing activities achieved by the A&L Unit for each of
the applicable covered annual performance periods for which A&L Unit performance
is being measured under the circumstances, and the comparison, in basis points,
of such performance to applicable Benchmark Performance Index; (2) the Annual
Potential Payout Percentages for such covered performance periods generated in
accordance with the Schedule on the basis of the investment performance achieved
by the A&L Unit with respect to the Performance Criteria for such covered
periods; and (3) the Final Potential Payout Percentage applicable under the
circumstances, calculated as set forth in Section 14.23.

Subsections (a), (b), (c), (d) and (e) below set forth additional criteria for
the certifications and calculations to be made pursuant to this Section 5.1
under varying circumstances. The last day of the applicable performance
measurement period is sometimes referred to as the “performance measurement
date.” The time when the certification, calculation and Final Award
determination process will take place is sometimes referred to as the “scheduled
award-determination period,” and the date when a Final Award, if any, is
determined and made by the Committee is sometimes referred to as the
“Committee-determined Award Date” (as set forth in Section 14.5).

Notwithstanding anything in this Section 5 to the contrary, if a Change of
Control has occurred, Section 6 will apply.

(a) Non-Exceptional Circumstances – Standard Payout Calculation. Provided that
Grantee remains an employee of the Corporation and the Performance Units remain
outstanding such that Grantee remains eligible for consideration for an award,
and that a Change of Control has not occurred, the overall Performance Period
will run from April 1, 2010 through December 31, 2012 and the process of
certification of the levels of achievement of A&L Unit performance with respect
to the Performance Criteria, the calculation of the Final Potential Payout
Percentage and the Calculated Maximum Potential Payout Amount, and the
determination of the Final Award, if any, will occur in early 2013.

Under the circumstances set forth in this subsection (a) above (“non-exceptional
circumstances”), PNC will present information to the Committee for purposes of
this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on December 31, 2012, and will consist of the partial
year covered annual performance period from April 1, 2010 through December 31,
2010 and the full calendar year covered annual performance periods from
January 1, 2011 through December 31, 2011 and from January 1, 2012 through
December 31, 2012;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
partial

 

-9-



--------------------------------------------------------------------------------

year covered annual performance period for 2010 and the full calendar year
covered annual performance periods for 2011 and 2012, calculated as set forth in
Section 14.23, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to the applicable Final Potential Payout Percentage
of the Target Share Units; and

(v) the scheduled award determination period will occur in early 2013.

(b) Death While an Employee. In the event that Grantee dies while an employee of
the Corporation and prior to the regularly scheduled award date for
non-exceptional circumstances in early 2013 and the Performance Units remain
outstanding pursuant to Section 4.2, PNC will present information to the
Committee for purposes of this Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the earlier of the last
day of the calendar year in which the death occurred and December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on the December 31st that is the applicable performance
measurement date, and will consist of the partial year covered annual
performance period from April 1, 2010 through December 31, 2010 and, if the
applicable performance measurement date is later than December 31, 2010, the one
or two full calendar year covered annual performance periods for 2011 or for
2011 and 2012, as the case may be, in that period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
one, two or three covered annual performance periods, as the case may be, in the
applicable overall Performance Period specified above, calculated as set forth
in Section 14.23, but in no event greater than 200%;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to (x) the applicable Final Potential Payout
Percentage of the Target Share Units, then (y) prorated (as defined in
Section 14.34) based on the number of full quarters in the applicable overall
Performance Period specified above, including through December 31st of the year
of death if prior to 2013; and

(v) the scheduled award-determination period will occur during the year
immediately following the year in which Grantee died (i.e., early in 2011, 2012,
or 2013, as the case may be) unless Grantee dies after December 31, 2012 but
prior to the award date, in which case the scheduled award-determination period
will occur in 2013.

(c) Qualifying Retirement. In the event that Grantee Retires prior to the
regularly scheduled award date for non-exceptional circumstances in early 2013
but Grantee has met the conditions for a qualifying Retirement termination set
forth in Section 4.3 and the Performance Units have not been terminated by PNC
prior to the

 

-10-



--------------------------------------------------------------------------------

award date pursuant to Section 4.3 for Detrimental Conduct and remain
outstanding, PNC will present information to the Committee for purposes of this
Section 5.1 on the following basis:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to Grantee’s Retirement date or, if the Retirement
date is a quarter-end date, that quarter-end date, but in no event later than
December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on the quarter-end date that is the applicable
performance measurement date, and will consist of one, two or three covered
periods, as the case may be, consisting of the partial covered year or years
and, if any, the full covered year or years, as applicable, in that period;

(iii) the applicable Final Potential Payout Percentage will be the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
one, two or three covered periods, as the case may be, in the applicable overall
Performance Period specified above, calculated as set forth in Section 14.23;

(iv) the applicable Calculated Maximum Potential Payout Amount will be the
number of Share Units equal to (x) the applicable Final Potential Payout
Percentage of the Target Share Units, then (y) prorated (as defined in
Section 14.34) based on the number of full quarters in the applicable overall
Performance Period (i.e., in the period from April 1, 2010 through the
quarter-end date that is the applicable performance measurement date specified
above); and

(v) the scheduled award determination period will occur in early 2013 as
provided in Section 7.1, unless Grantee dies after Retirement but before the
beginning of 2012, in which case the scheduled award-determination period will
occur in early 2012 (if the death occurred in 2011) or early 2011 (if the death
occurred in 2010), as the case may be.

In the event that Grantee is Disabled at the time of Retirement and Section 4.4
is also applicable to Grantee, then Section 5.1(d) will govern rather than this
Section 5.1(c).

(d) Qualifying Disability. Except as set forth in the following paragraph, in
the event that Grantee becomes Disabled prior to the regularly scheduled award
date for non-exceptional circumstances in early 2013 but Grantee has met the
conditions for a qualifying Disability termination set forth in Section 4.4 and
the Performance Units have not been terminated by PNC prior to the award date
pursuant to Section 4.4 for Detrimental Conduct and remain outstanding, PNC will
present information to the Committee for purposes of this Section 5.1 for
consideration of an award on the same basis as that set forth in Section 5.1(a)
for a continuing employee of the Corporation, together with such information as
the Committee may request concerning the timing and circumstances of the
Disability. The scheduled award-determination period will occur in early 2013 as
provided in Section 7.1.

 

-11-



--------------------------------------------------------------------------------

 

If Grantee dies after a qualifying Disability termination but prior to the
regularly scheduled award date and the Performance Units are still outstanding
at the time of Grantee’s death, Grantee will be eligible for Committee
consideration of an award at the time and up to the maximum amount of the award
Grantee could have received had he died while an employee of the Corporation.

(e) Qualifying Termination in Anticipation of a Change of Control. In the event
that Grantee’s employment with the Corporation is terminated by the Corporation
prior to the regularly scheduled award date for non-exceptional circumstances in
early 2013 but Grantee has met the conditions for a qualifying termination in
anticipation of a Change of Control set forth in Section 4.5 and the Performance
Units remain outstanding, but a Change of Control has not yet occurred, then:

(1) If a Change of Control transaction is pending at the regularly scheduled
award date, the Performance Units will remain outstanding and Grantee will be
eligible to receive an award pursuant to Section 5.2 on the same basis as that
set forth in Section 5.1(c) for a qualifying Retiree and the Committee will have
no discretion to reduce the size of such award; and

(2) If there is no Change of Control transaction pending at the regularly
scheduled award date, the Performance Units will remain outstanding and the
Committee will have discretion to authorize an award, pursuant to Section 5.2,
to Grantee up to a maximum permitted award calculated on the same basis as that
set forth in Section 5.1(c) for a qualifying Retiree, but the Committee will
also have discretion to reduce the award as set forth in Section 5.2(b).

If Grantee dies after an Anticipatory Termination but prior to the time the
Committee makes an award determination pursuant to Section 5.2 or a Change of
Control occurs, Grantee will be eligible for Committee consideration of an award
of up to the greater of the award Grantee could have received had he died while
an employee of the Corporation and an award determined as set forth above in
this Section 5.1(e).

If Grantee dies after an Anticipatory Termination but a Change of Control occurs
prior to the time the Committee makes an award determination pursuant to
Section 5.2, Grantee will be deemed to receive an award in accordance with
Section 6.1(e).

 

  5.2 Final Award Determination by Committee.

(a) The Committee will have the authority to award to Grantee (“award”) as a
Final Award such amount, denominated as a specified number of Share Units, as
may be determined by the Committee, subject to the limitations set forth in the
following paragraph, provided, that, the Performance Units are still
outstanding, that Grantee is either still an employee of the Corporation or
qualifies for an exception to the employment condition pursuant to Section 4.2,
4.3, 4.4 or 4.5, and that the Final Potential Payout Percentage is greater than
zero.

 

-12-



--------------------------------------------------------------------------------

 

The Final Award may not exceed the applicable Calculated Maximum Potential
Payout Amount, as determined in accordance with the applicable subsection of
Section 5.1, and is subject to the exercise of negative discretion by the
Committee pursuant to Section 5.2(b), if applicable. The Committee will not have
authority to exercise negative discretion if a Change of Control Coverage Period
has commenced and has not yet ended or if a Change of Control has occurred. If
there has been a Change of Control, the Committee’s authority is subject to
Section 6.

The date on which the Committee makes its determination as to whether or not it
will authorize an award and, if so, the size of a Final Award, if any, it
authorizes within the Calculated Maximum Potential Payout Amount determined
pursuant to the Agreement is sometimes referred to in the Agreement as the
“Committee-determined Award Date” (as set forth in Section 14.5).

Payment of the Final Award, if any, will be made in cash in accordance with
Section 7. If Grantee dies after a Final Award is determined but before payment
is made, payment of the Final Award will be made to Grantee’s legal
representative, as determined in good faith by the Committee, in accordance with
Section 9.

(b) Except during a Change of Control Coverage Period or after the occurrence of
a Change of Control, the Committee may exercise negative discretion with respect
to the Performance Units and may determine, in light of such Corporation or
individual performance or other factors as the Committee may deem appropriate,
that notwithstanding the levels of financial return from investing activities
achieved by the A&L Unit relative to benchmark, the Committee will not award
Grantee the full Calculated Maximum Potential Payout Amount that the Committee
is authorized to award pursuant to Section 5.2(a), or any of such amount.

It is anticipated that the Committee will take into account such factors as
absolute A&L Unit financial performance, absolute trading results, cumulative
performance relative to the benchmark, adherence to risk parameters, and
Grantee’s contributions to the success of other PNC businesses when deciding
whether and the extent to which to exercise its negative discretion.

If the Committee so determines to exercise its negative discretion pursuant to
this Section 5.2(b), the Final Award, if any, will be reduced accordingly;
provided, however, that the Committee will not have authority to exercise
negative discretion if a Change of Control Coverage Period has commenced and has
not yet ended or if a Change of Control has occurred.

(c) If a Change of Control occurs prior to the time the Committee makes an award
determination pursuant to Section 5.2, the Final Award will be determined in
accordance with Section 6 rather than being determined by the Committee pursuant
to Section 5.2 and will not be subject to the Committee’s negative discretion.

 

  6. Change of Control Prior to a Committee-Determined Award Date.

 

-13-



--------------------------------------------------------------------------------

 

  6.1 Final Award Calculation.

Notwithstanding anything in the Agreement to the contrary, upon the occurrence
of a Change of Control at any time prior to a Committee-determined Award Date
pursuant to Section 5.2, (i) the overall Performance Period, if not already
ended, will be limited and will end on the last day of the last full quarter
completed prior to the day the Change of Control occurs or, if the Change of
Control occurs on a quarter-end date, on the day the Change of Control occurs,
but in no event later than December 31, 2012, and (ii) Grantee will be deemed to
have been awarded a Final Award in an amount determined as set forth in this
Section 6, payable to Grantee or Grantee’s legal representative at the time and
in the manner set forth in Section 7, provided that the Performance Units are
still outstanding as of the end of the day immediately preceding the day on
which the Change of Control occurs and have not already terminated or been
terminated in accordance with the terms of Section 4.

If this Section 6 is applicable and a Final Award is deemed to be awarded
pursuant to Section 6, the day the Change of Control occurs will be considered
the Award Date for purposes of the Agreement. This date is sometimes referred to
in the Agreement as the “Change-of-Control-determined Award Date” (as set forth
in Section 14.5).

(a) Standard Change of Control Payout Calculation. Provided that Grantee is an
employee of the Corporation and the Performance Units are still outstanding as
of the end of the day immediately preceding the day on which the Change of
Control occurs such that Grantee remains eligible for an award, Grantee’s Final
Award will be determined as follows:

(i) the applicable performance measurement date will be the last day of the last
full quarter completed prior to the day the Change of Control occurs, or, if the
Change of Control occurs on a quarter-end date, the day the Change of Control
occurs, but in no event later than December 31, 2012;

(ii) the applicable overall Performance Period will be the period beginning on
April 1, 2010 and ending on the quarter-end date that is the applicable
performance measurement date, and will consist of one, two or three covered
periods, as the case may be, consisting of the partial covered year or years
and, if any, the full covered year or years, as applicable, in that period;

(iii) the scheduled award-determination period will occur as soon as practicable
after the occurrence of the Change of Control; and

(iv) a Final Award will be calculated in two parts (Part A and Part B), and the
Final Award amount will be the sum of the amounts calculated for the Part A
Award and the Part B Award as set forth below; provided, however, that the Part
B Award is not applicable in the limited circumstance where the Change of
Control occurs on or after December 31, 2012 and the Part A Award is not
prorated.

 

-14-



--------------------------------------------------------------------------------

 

Part A Award: The Part A Award amount will be the number of Share Units
equal to:

(1) the “Change of Control Payout Percentage” (calculated as set forth below) of
the Target Share Units, then,

(2) prorated (as defined in Section 14.34) based on the number of full quarters
in the applicable overall Performance Period (i.e., in the period from April 1,
2010 through the quarter-end date that is the applicable performance measurement
date specified above) unless the Change of Control occurs on or after
December 31, 2012. If the Change of Control occurs on or after December 31, 2012
(and therefore the applicable overall Performance Period covers a full 2- 3/4
year period), proration will not apply.

The “Change of Control Payout Percentage” will be (a) or (b) below, as
applicable, (but in no event greater than 200%):

(a) If the Change of Control occurs prior to December 31, 2012, such that the
applicable overall Performance Period is less than 2 3/4 years, the Change of
Control Payout Percentage will be the higher of (1) 100% and (2) the percentage
that is the weighted average of the Annual Potential Payout Percentages for the
one, two or three covered periods, as the case may be, consisting of the partial
covered year or years and, if any, the full covered year or years, as
applicable, in the overall Performance Period specified above in subsection
(ii) of this Section 6.1(a), calculated in the same manner as the weighted
average calculation set forth in Section 14.23 for an award determination made
pursuant to Section 5 for such covered periods; and

(b) If the Change of Control occurs on or after December 31, 2012, the Change of
Control Payout Percentage will be the weighted average of the Annual Potential
Payout Percentages for all three covered annual performance measurement periods
in the applicable overall Performance Period (i.e., for the partial year covered
annual performance period from April 1, 2010 through December 31, 2010 and for
the two full calendar year covered annual performance periods for 2011 and
2012), calculated in the same manner as the weighted average calculation set
forth in Section 14.23 for an award determination made pursuant to Section 5 for
such partial and full year covered periods.

Part B Award: The Part B Award amount will be the number of Share Units equal
to:

 

  (1) 100% of the Target Share Units, multiplied by

 

  (2) the fraction equal to 1.00 minus the fraction used for the proration by
quarters in the calculation of the Part A Award above.

 

-15-



--------------------------------------------------------------------------------

 

If the calculation of the Part A Award above does not include a proration
factor, the Part B Award will not be applicable.

Grantee’s Final Award determined pursuant to this Section 6.1(a) will be paid to
Grantee’s legal representative, as determined in good faith by the Committee, in
accordance with Section 9 if Grantee dies after the Change of Control occurs but
before this Final Award is paid.

(b) Death While an Employee. If Grantee died while an employee of the
Corporation and a Final Award determination (either to award a specified amount
or not to authorize any award) was made by the Committee pursuant to Section 5.2
prior to the Change of Control, no further or different award determination will
be made pursuant to this Section 6.1.

In the event that Grantee died while an employee of the Corporation and
qualified for consideration for an award pursuant to Section 4.2 but the
Committee had not yet made an award determination (either to award a specified
amount or not to authorize any award) with respect to Grantee at the time the
Change of Control occurs such that Grantee remains eligible for an award, then
the scheduled award-determination period will occur as soon as practicable after
the occurrence of the Change of Control, and the amount of Grantee’s Final Award
(payable to Grantee’s legal representative, as determined in good faith by the
Committee, in accordance with Section 9) will be determined on the following
basis, as applicable.

(1) If Grantee died in the calendar year prior to the year in which the Change
of Control occurs but the Committee had not yet made an award determination
(either to award a specified amount or not to authorize any award) with respect
to Grantee at the time the Change of Control occurs, Grantee’s Final Award will
be in the amount of the Calculated Maximum Potential Payout Amount determined in
the same manner as set forth in Section 5.1(b) but with no Committee discretion
to reduce the amount of the award.

(2) If Grantee died prior to but in the same calendar year as the Change of
Control, Grantee’s Final Award will be in the amount of the award that would
have been payable to Grantee pursuant to the calculations set forth in
Section 6.1(a), but substituting a Part B Award of zero Share Units for any Part
B Award amount calculated pursuant to that section, had Grantee not died but had
been an employee of the Corporation as of the end of day immediately preceding
the day the Change of Control occurred.

(c) Qualifying Retirement. In the event that Grantee Retired prior to the day
the Change of Control occurs but Grantee has met the conditions for a qualifying
Retirement termination set forth in Section 4.3 and the Performance Units have
not been terminated by PNC prior to the Change of Control pursuant to
Section 4.3 for Detrimental Conduct and are still outstanding as of the end of
the day immediately preceding the day on which the Change of Control occurs such
that Grantee remains eligible for an award, Grantee’s Final Award will be in the
amount of the lesser of:

(1) the Calculated Maximum Potential Payout Amount determined in the same manner
as set forth in Section 5.1(c) but with no Committee discretion to reduce the
amount of the award; and

 

-16-



--------------------------------------------------------------------------------

 

(2) the amount of the award that would have been payable to Grantee pursuant to
the calculations set forth in Section 6.1(a), but substituting a Part B Award of
zero Share Units for any Part B Award amount calculated pursuant to that
section, had Grantee not Retired but had been an employee of the Corporation as
of the end of the day immediately preceding the day the Change of Control
occurred.

The scheduled award-determination period will occur as soon as practicable after
the occurrence of the Change of Control.

If Grantee died while a qualified Retiree and a Final Award determination
(either to award a specified amount or not to authorize any award) was made by
the Committee pursuant to Section 5.2 prior to the Change of Control, no further
or different award determination will be made pursuant to this Section 6.1.

If no such Final Award determination was made prior to the Change of Control,
Grantee’s Final Award determined pursuant to this Section 6.1(c) will be paid to
Grantee’s legal representative, as determined in good faith by the Committee, in
accordance with Section 9.

(d) Qualifying Disability. In the event that Grantee became Disabled and
Grantee’s employment with the Corporation terminated prior to the day the Change
of Control occurs but Grantee has met the conditions for a qualifying Disability
termination set forth in Section 4.4 and the Performance Units have not been
terminated by PNC prior to the Change of Control pursuant to Section 4.4 for
Detrimental Conduct and are still outstanding as of the end of the day
immediately preceding the day on which the Change of Control occurs such that
Grantee remains eligible for an award, Grantee’s Final Award will be in the
amount of the award that would have been payable to Grantee pursuant to the
calculations set forth in Section 6.1(a), but substituting a Part B Award of
zero Share Units for any Part B Award amount calculated pursuant to that
section, had Grantee still been an employee of the Corporation as of the end of
the day immediately preceding the day the Change of Control occurred. The
scheduled award-determination period will occur as soon as practicable after the
occurrence of the Change of Control.

If Grantee died while qualified to receive an award and a Final Award
determination (either to award a specified amount or not to authorize any award)
was made by the Committee pursuant to Section 5.2 prior to the Change of
Control, no further or different award determination will be made pursuant to
this Section 6.1. If no such Final Award determination was made prior to the
Change of Control, Grantee’s Final Award (payable to Grantee’s legal
representative, as determined in good faith by the Committee, in accordance with
Section 9) will be an award determined in accordance with Section 6.1(b) as if
Grantee had died while an employee of the Corporation and prior to the Change of
Control.

 

-17-



--------------------------------------------------------------------------------

 

(e) Qualifying Termination in Anticipation of a Change of Control. In the event
that Grantee’s employment with the Corporation was terminated by the Corporation
prior to the Award Date and such termination was an Anticipatory Termination as
defined in Section 14.4 and the Performance Units are still outstanding at the
time the Change of Control occurs and Grantee remains eligible for an award
pursuant to Section 4.5, Grantee will receive a Final Award on the following
basis, as applicable.

(1) If the Change of Control occurs within three (3) months of Grantee’s
Termination Date, Grantee will receive a Final Award on the same basis as a
continuing employee of the Corporation as set forth in Section 6.1(a).

(2) If the Change of Control occurs more than three (3) months after Grantee’s
Termination Date, Grantee will receive a Final Award on the same basis as a
qualifying Retiree as set forth in Section 6.1(c).

If Grantee died while qualified to receive an award pursuant to Section 4.5 and
a Final Award determination (either to award a specified amount or not to
authorize any award) was made by the Committee pursuant to Section 5.2 prior to
the Change of Control, no further or different award determination will be made
pursuant to this Section 6.1. If no such Final Award determination was made
prior to the Change of Control, Grantee’s Final Award (payable to Grantee’s
legal representative, as determined in good faith by the Committee, in
accordance with Section 9) will be in the same amount as the Final Award that
would have been paid to Grantee pursuant to this Section 6.1(e) had Grantee
still been alive on the Change-of-Control-determined Award Date.

6.2 No Committee Discretion. The Committee may not exercise any negative
discretion pursuant to Section 5.2(b) or otherwise exercise discretion pursuant
to the Agreement in any way that would serve to reduce an award deemed to be
made to Grantee pursuant to this Section 6.

 

  7. Payment of Final Award; Termination of Any Unawarded Performance Units.

 

  7.1 Payment of Final Award Determined by the Committee.

(a) Form of Payment. Payment of any Final Award determined by the Committee
pursuant to Section 5.2 will be made in cash in an amount equal to the number of
Share Units specified in the Final Award multiplied by the Fair Market Value (as
defined in Section 14.21) of a share of PNC common stock on the
Committee-determined Award Date or as otherwise provided pursuant to Section 8
if applicable.

(b) Timing. Determination of eligibility for an award, calculation of the
maximum permitted award amount, and a decision by the Committee on whether or
not to authorize an award and, if so, the size of such Final Award (the
“scheduled award-determination process”) and then payment of any such Final
Award will all generally occur in the first quarter of 2013 or as soon
thereafter as practicable after the final data necessary for the Committee to
make its award determination is available.

 

-18-



--------------------------------------------------------------------------------

 

In general, it is expected that the Award Date will occur in 2013 and no later
than the end of the second quarter of that year, and that payment of a Final
Award, if any, will be made as soon as practicable after the Award Date. Except
as otherwise provided below, in no event will payment be made earlier than
January 1, 2013 or later than December 31, 2013, other than in unusual
circumstances where a further delay thereafter would be permitted under
Section 409A of the Internal Revenue Code, and if such a delay is permissible,
as soon as practicable within such limits.

In the event of Grantee’s death prior to the Award Date where Grantee has
satisfied all of the conditions of Section 4.2, 4.3, 4.4 or 4.5 of the Agreement
and otherwise meets all applicable criteria as set forth in the Agreement for
consideration for an award, (a) the scheduled award-determination process will
occur at the same time and in the same manner that such process would have
occurred had Grantee remained an employee of the Corporation, provided that if
the death occurs prior to 2012, the scheduled award-determination process will
occur in the calendar year immediately following Grantee’s death, and
(b) payment of a Final Award, if any, will be made during the calendar year
immediately following the year in which Grantee died if the death occurs on or
prior to December 31, 2012, or in 2013 if Grantee dies in 2013, provided, that,
in no event will payment occur later than December 31st of the calendar year so
specified as the year for payment, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the Internal
Revenue Code, and if such a delay is permissible, as soon as practicable within
such limits.

Otherwise, in the event that Grantee is no longer employed by the Corporation
but has satisfied all of the conditions of Section 4.3, 4.4 or 4.5 of the
Agreement and otherwise meets all applicable criteria as set forth in the
Agreement for consideration for an award, (a) the scheduled award-determination
process will occur at the same time and in the same manner that such process
would have occurred had Grantee remained an employee of the Corporation,
generally in 2013 during the first quarter of that year, and (b) once the
Committee has made its award determination, payment of a Final Award, if any,
will be made as soon as practicable after the Committee-determined Award Date,
provided, that, in no event will payment be made earlier than January 1, 2013 or
later than December 31, 2013, other than in unusual circumstances where a
further delay thereafter would be permitted under Section 409A of the Internal
Revenue Code, and if such a delay is permissible, as soon as practicable within
such limits.

(c) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth above in this Section 7.1, and will settle any remaining portion as
soon as practicable after such dispute is finally resolved but in any event
within the time period permitted under Section 409A of the Internal Revenue
Code.

 

-19-



--------------------------------------------------------------------------------

 

7.2 Payment of Final Award Determined by Section 6. If a Final Award is deemed
to be made pursuant to Section 6 rather than determined by the Committee
pursuant to Section 5.2, the Final Award is fully vested as of the date of the
Change of Control. The number of Share Units in the Final Award will be
calculated as of the date of the Change of Control once the final data necessary
for the award determination is available, and the Final Award will be paid at
the time and in the form set forth below.

(a) Timing. Payment of the Final Award will be made by PNC at the time set forth
in subsection (a)(1) of this Section 7.2 unless payment at such time would be a
noncompliant payment under Section 409A of the Internal Revenue Code, and
otherwise, at the time set forth in subsection (a)(2) of this Section 7.2, in
either case as further described below.

(1) If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code, payment of the Final
Award will be made in cash as soon as practicable after the date the Change of
Control occurs and the amount of the Final Award is determinable and determined
in accordance with Section 6, but in no event later than December 31st of the
calendar year in which the Change of Control occurs or, if later, by the 15th
day of the third calendar month following the date on which the Change of
Control occurs, other than in unusual circumstances where a further delay
thereafter would be permitted under Section 409A of the Internal Revenue Code,
and if such a delay is permissible, as soon as practicable within such limits.

(2) If, under the circumstances, payment at the time of the Change of Control
would not comply with Section 409A of the Internal Revenue Code, then payment
will be made in cash as soon as practicable after January 1, 2013, but in no
event later than December 31, 2013.

(b) Form of Payment. The Final Award will be paid in cash.

If, under the circumstances, the Change of Control is a permissible payment
event under Section 409A of the Internal Revenue Code and payment of the Final
Award is made at the time specified in Section 7.2(a)(1), then the Final Award
will be in an amount equal to the base amount described below in subsection
(A) of this Section 7.2(b).

If, under the circumstances, payment at the time of the Change of Control would
not comply with Section 409A of the Internal Revenue Code and payment of the
Final Award is made at the time specified in Section 7.2(a)(2), then the Final
Award will be in an amount equal to the base amount described below in
subsection (A) of this Section 7.2(b) plus the phantom investment amount
described below in subsection (B) of this Section 7.2(b).

(A) The base amount will be an amount equal to the number of Share Units
specified in the Final Award multiplied by the Fair Market Value (as defined in
Section 14.21) of a share of PNC common stock on the date of the Change of
Control or by the per share value otherwise provided pursuant to Section 8 as
applicable.

 

-20-



--------------------------------------------------------------------------------

 

(B) The phantom investment amount will be either (i) or (ii), whichever is
larger: (i) interest on the base amount described in Section 7.2(b)(A) from the
date of the Change of Control through the payment date at the short-term,
mid-term or long-term Federal rate under Internal Revenue Code
Section 1274(b)(2)(B), as applicable depending on the term until payment,
compounded semi-annually; or (ii) a phantom investment amount with respect to
said base amount that reflects, if positive, the performance of the PNC stock or
other consideration received by a PNC common shareholder in the Change of
Control transaction, with dividends reinvested in such stock, from the date of
the Change of Control through the payment date. PNC may, at its option, provide
other phantom investment alternatives in addition to those referenced in the
preceding sentence and may permit Grantee to make a phantom investment election
from among such alternatives under and in accordance with procedures established
by PNC, but any such alternatives must provide for at least the two phantom
investments set forth in Section 7.2(b)(B)(i) and (ii) at a minimum. The phantom
investment amount will be applicable only in the event that payment at the time
of the Change of Control would not comply with Section 409A of the Internal
Revenue Code and thus payment is made at the time specified in Section 7.2(a)(2)
rather than at the time specified in Section 7.2(a)(1).

(c) Disputes. If there is a dispute regarding payment of the Final Award, PNC
will settle the undisputed portion of the award, if any, within the time frame
set forth in the applicable subsection of Section 7.2(a), and will settle any
remaining portion as soon as practicable after such dispute is finally resolved
but in any event within the time period permitted under Section 409A of the
Internal Revenue Code.

7.3 Final Award Fully Vested. The Final Award, if any, will be fully vested at
the Committee-determined Award Date or as of the date of the Change of Control,
as applicable. PNC will deliver any cash payable pursuant to this Section 7 to,
or at the proper direction of, Grantee or Grantee’s legal representative, as
determined in good faith by the Committee, at the time specified in the
applicable subsection of Section 7.1 or Section 7.2, whichever is applicable.

In the event that Grantee is deceased, payment will be delivered to the executor
or administrator of Grantee’s estate or to Grantee’s other legal representative,
as determined in good faith by the Committee.

7.4 Termination of Any Unawarded Performance Units. Once an award determination
has been made by the Committee pursuant to Section 5.2 or a Final Award is
deemed to have been made by virtue of the application of Section 6, the
Share-denominated incentive award opportunity represented by the Performance
Units will terminate as to any portion of the Performance Units not so awarded.

 

-21-



--------------------------------------------------------------------------------

 

Termination of all or a portion of the Performance Units pursuant to this
Section 7.4, or pursuant to Section 4, if applicable, will in no way affect
Grantee’s covenants or the other provisions of Sections 15 and 16.

 

  8. Capital Adjustments.

8.1 Except as otherwise provided in Section 8.2, if applicable, if corporate
transactions such as stock dividends, stock splits, spin-offs, split-offs,
recapitalizations, mergers, consolidations or reorganizations of or by PNC
(“Corporate Transactions”) occur prior to the time a Final Award, if any, is
paid, the Committee shall make those adjustments, if any, in the number, class
or kind of the Target Share Units that it deems appropriate in its discretion to
reflect Corporate Transactions such that the rights of Grantee are neither
enlarged nor diminished as a result of such Corporate Transactions, including
without limitation measuring the value per Share Unit of any share-denominated
award authorized for payment to Grantee by reference to the per share value of
the consideration payable to a PNC common shareholder in connection with such
Corporate Transactions.

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation Grantee.

8.2 Upon the occurrence of a Change of Control, (a) the number, class and kind
of the Target Share Units will automatically be adjusted to reflect the same
changes as are made to outstanding shares of PNC common stock generally, and
(b) the value per Share Unit to be used in calculating the base amount described
in Section 7.2(b) of any award that is deemed to be awarded to Grantee in
accordance with Section 6 will be measured by reference to the per share value
of the consideration payable to a PNC common shareholder in connection with such
Corporate Transaction or Transactions if applicable.

 

  9. Prohibitions Against Sale, Assignment, etc.; Payment to Legal
Representative.

(a) Performance Units may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered.

(b) If Grantee is deceased at the time any Final Award authorized by this
Agreement is to be paid, such payment shall be made to the executor or
administrator of Grantee’s estate or to Grantee’s other legal representative as
determined in good faith by the Committee.

(c) Any payment made in good faith by PNC to Grantee’s executor, administrator
or other legal representative shall extinguish all right to payment hereunder.

 

-22-



--------------------------------------------------------------------------------

 

  10. Withholding Taxes; Payment Upon Inclusion Under Section 409A.

Where Grantee has not previously satisfied all applicable withholding tax
obligations, PNC will, at the time the tax withholding obligation arises in
connection herewith, retain an amount sufficient to satisfy the minimum amount
of taxes then required to be withheld by the Corporation in connection therewith
from any Final Award then payable to Grantee. If any withholding is required
prior to the time amounts are payable to Grantee hereunder, the withholding will
be taken from other compensation then payable to Grantee or as otherwise
determined by PNC.

If Grantee desires to have an additional amount withheld above the required
minimum, up to Grantee’s W-4 obligation if higher, and if PNC so permits,
Grantee may elect to satisfy this additional withholding by payment of cash. If
Grantee’s W-4 obligation does not exceed the required minimum withholding in
connection with the Final Award, no additional withholding may be made.

It is the intention of the parties that the Performance Units and the Agreement
comply with the provisions of Section 409A to the extent, if any, that such
provisions are applicable to the Agreement. In the event that, notwithstanding
such intention, the arrangement fails to meet the requirements of Section 409A
and the regulations promulgated thereunder, then PNC may at that time permit the
acceleration of the time for payment to Grantee under the Agreement
notwithstanding any of the other provisions of the Agreement, but any such
accelerated payment may not exceed the amount required to be included in
Grantee’s income as a result of the failure to comply with the requirements of
Section 409A and the regulations promulgated thereunder. For purposes of this
provision, an amount will be deemed to have been included in Grantee’s income if
the amount is timely reported on Form W-2 or Form 1099-MISC as appropriate.

 

  11. Employment.

Neither the granting of the Performance Units nor the calculation, determination
and payment of any Final Award hereunder nor any term or provision of the
Agreement shall constitute or be evidence of any understanding, expressed or
implied, on the part of PNC or any subsidiary to employ Grantee for any period
or in any way alter Grantee’s status as an employee at will.

 

  12. Subject to the Plan and the Committee.

In all respects the Performance Units and the Agreement are subject to the terms
and conditions of the Plan, which has been made available to Grantee and is
incorporated herein by reference; provided, however, the terms of the Plan shall
not be considered an enlargement of any benefits under the Agreement. Further,
the Performance Units and the Agreement are subject to any interpretation of,
and any rules and regulations issued by, the Committee or its delegate or under
the authority of the Committee, whether made or issued before or after the Grant
Date.

 

-23-



--------------------------------------------------------------------------------

 

  13. Headings; Entire Agreement.

Headings used in the Agreement are provided for reference and convenience only,
shall not be considered part of the Agreement, and shall not be employed in the
construction of the Agreement.

The Agreement constitutes the entire agreement between Grantee and PNC with
respect to the subject matters addressed herein, and supersedes all other
discussions, negotiations, correspondence, representations, understandings and
agreements between the parties concerning the subject matters hereof.

 

  14. Certain Definitions.

Except where the context otherwise indicates, the following definitions apply
for purposes of the Agreement.

14.1 “A&L Unit” means the Asset & Liability unit of PNC.

14.2 “Annual Potential Payout Calculation Schedule” or “Schedule” means the
Schedule established by the Committee with respect to the Performance Units as
set forth in Section 3.4 setting forth the method by which the Annual Potential
Payout Percentage will be calculated for a given covered annual performance
period as specified by the Agreement.

14.3 “Annual Potential Payout Percentage.”

The Annual Potential Payout Percentage for a given year is the percentage
determined with respect to that year in accordance with the Annual Potential
Payout Calculation Schedule on the basis of the level of financial return from
investing activities achieved by the A&L Unit for the covered annual performance
period applicable to that given year compared to the applicable Benchmark
Performance Index. The Annual Potential Payout Percentage is rounded to the
nearest one-hundredth percent.

The covered annual performance period for 2010 will consist of the partial year
period beginning on April 1, 2010 and ending on December 31, 2010, or on such
earlier quarter-end performance measurement date as may be specified by the
Agreement if applicable. The covered annual performance period for any other
given year of the overall Performance Period will consist of the full or partial
year period beginning on January 1 of the given year and ending on December 31
of that year, or on such earlier quarter-end performance measurement date as may
be specified by the Agreement if applicable.

14.4 “Anticipatory Termination.”

If Grantee’s employment with the Corporation is terminated by the Corporation
other than for Cause (as Cause is defined in Section 14.9(a)), death or
Disability prior to the date on which a Change of Control occurs, and if it is
reasonably demonstrated by

 

-24-



--------------------------------------------------------------------------------

Grantee that such termination of employment (i) was at the request of a third
party that has taken steps reasonably calculated to effect a Change of Control
or (ii) otherwise arose in connection with or anticipation of a Change of
Control, such a termination of employment is an “Anticipatory Termination.”

14.5 “Award Date” means: (1) the date on which the Committee makes its
determination as to whether or not it will authorize an award, and if so, as to
the size of the Final Award, if any, it authorizes pursuant to Section 5.2
within the permitted Calculated Maximum Potential Payout Amount determined in
accordance with the Agreement (sometimes referred to as the
“Committee-determined Award Date”); or (2) if a Change of Control has occurred
and Grantee is deemed to have been awarded a Final Award pursuant to Section 6,
the Award Date will be the date the Change of Control occurs (sometimes referred
to as the “Change-of-Control-determined Award Date”).

14.6 “Benchmark Performance Index” has the meaning set forth in Section 3.3.

14.7 “Board” means the Board of Directors of PNC.

14.8 “Calculated Maximum Potential Payout Amount” means the maximum size of the
award, denominated as a specified number of Share Units, that the Committee may
award to Grantee based on the degree to which the specified corporate
Performance Criteria have been achieved by the A&L Unit and the applicable
Annual Potential Payout Calculation Schedule established by the Committee and on
Grantee’s level of satisfaction, or deemed satisfaction, of the service
requirements set forth in Section 4, including any limitations on the maximum
potential payout amount that may apply in the circumstances (e.g., in the case
of a qualifying Retirement).

14.9 “Cause.”

(a) “Cause” on or after the occurrence of a Change of Control or for purposes of
the definition of an Anticipatory Termination.

If a termination of Grantee’s employment with the Corporation occurs on or
within three (3) years after the occurrence of a Change of Control, then “Cause”
means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by the Board or the CEO which
specifically identifies the manner in which the Board or the CEO believes that
Grantee has not substantially performed Grantee’s duties; or

(ii) the willful engaging by Grantee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to PNC or any of its subsidiaries.

 

-25-



--------------------------------------------------------------------------------

 

For purposes of the preceding clauses (i) and (ii), no act or failure to act, on
the part of Grantee, shall be considered willful unless it is done, or omitted
to be done, by Grantee in bad faith and without reasonable belief that Grantee’s
action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon the instructions or prior approval of the Board, the
CEO, or Grantee’s superior or based upon the advice of counsel for the
Corporation, shall be conclusively presumed to be done, or omitted to be done,
by Grantee in good faith and in the best interests of the Corporation.

The cessation of employment of Grantee will be deemed to be a termination of
Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when there shall have been delivered to Grantee, as part
of the notice of Grantee’s termination, a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board, at a Board meeting called and held for the purpose of considering such
termination, finding on the basis of clear and convincing evidence that, in the
good faith opinion of the Board, Grantee is guilty of conduct described in
clause (i) or clause (ii) above and, in either case, specifying the particulars
thereof in detail. Such resolution shall be adopted only after (1) reasonable
notice of such Board meeting is provided to Grantee, together with written
notice that PNC believes that Grantee is guilty of conduct described in clause
(i) or clause (ii) above and, in either case, specifying the particulars thereof
in detail, and (2) Grantee is given an opportunity, together with counsel, to be
heard before the Board.

“Cause” shall also have the meaning set forth in this Section 14.9(a) for
purposes of the definition of Anticipatory Termination in Section 14.4.

 

  (b) “Cause” other than as provided in subsection (a).

Except as otherwise provided in Section 14.9(a), “Cause” means:

(i) the willful and continued failure of Grantee to substantially perform
Grantee’s duties with the Corporation (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Grantee by PNC that specifically
identifies the manner in which it is believed that Grantee has not substantially
performed Grantee’s duties;

(ii) a material breach by Grantee of (1) any code of conduct of PNC or any code
of conduct of a subsidiary of PNC that is applicable to Grantee or (2) other
written policy of PNC or other written policy of a subsidiary of PNC that is
applicable to Grantee, in either case required by law or established to maintain
compliance with applicable law;

(iii) any act of fraud, misappropriation, material dishonesty, or embezzlement
by Grantee against PNC or any of its subsidiaries or any client or customer of
PNC or any of its subsidiaries;

 

-26-



--------------------------------------------------------------------------------

 

(iv) any conviction (including a plea of guilty or of nolo contendere) of
Grantee for, or entry by Grantee into a pre-trial disposition with respect to,
the commission of a felony; or

(v) entry of any order against Grantee, by any governmental body having
regulatory authority with respect to the business of PNC or any of its
subsidiaries, that relates to or arises out of Grantee’s employment or other
service relationship with the Corporation.

The cessation of employment of Grantee will be deemed to have been a termination
of Grantee’s employment with the Corporation for Cause for purposes of the
Agreement only if and when the CEO or his or her designee (or, if Grantee is the
CEO, the Board) determines that Grantee is guilty of conduct described in clause
(i), (ii) or (iii) above or that an event described in clause (iv) or (v) above
has occurred with respect to Grantee and, if so, determines that the termination
of Grantee’s employment with the Corporation will be deemed to have been for
Cause.

14.10 “CEO” means the chief executive officer of PNC.

14.11 “Change of Control” means:

(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of PNC (the “Outstanding PNC Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”); provided, however, that, for purposes of
this Section 14.11(a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from PNC, (2) any acquisition by PNC,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by PNC or any company controlled by, controlling or under common
control with PNC (an “Affiliated Company”), (4) any acquisition pursuant to an
Excluded Combination (as defined in Section 14.11(c)) or (5) an acquisition of
beneficial ownership representing between 20% and 40%, inclusive, of the
Outstanding PNC Voting Securities or Outstanding PNC Common Stock shall not be
considered a Change of Control if the Incumbent Board as of immediately prior to
any such acquisition approves such acquisition either prior to or immediately
after its occurrence;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied); provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by PNC’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for this

 

-27-



--------------------------------------------------------------------------------

purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”), excluding, however, a Business
Combination following which all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding PNC Common Stock and
the Outstanding PNC Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors (or,
for a non-corporate entity, equivalent governing body), as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity that, as a result of such transaction, owns PNC or all or
substantially all of PNC’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding PNC Common
Stock and the Outstanding PNC Voting Securities, as the case may be (such a
Business Combination, an “Excluded Combination”); or

(d) Approval by the shareholders of PNC of a complete liquidation or dissolution
of PNC.

14.12 “Change of Control Coverage Period” means a period commencing on the
occurrence of a Change of Control Triggering Event and ending upon the earlier
to occur of (a) the date of a Change of Control Failure and (b) the date of a
Change of Control.

After the termination of any Change of Control Coverage Period, another Change
of Control Coverage Period will commence upon the occurrence of another Change
of Control Triggering Event.

For purposes of this Agreement, “Change of Control Triggering Event” shall mean
the occurrence of either of the following: (i) the Board or PNC’s shareholders
approve a transaction described in subsection (c) of the definition of Change of
Control contained in Section 14.11; or (ii) the commencement of a proxy contest
in which any Person seeks to replace or remove a majority of the members of the
Board.

For purposes of this Agreement, “Change of Control Failure” shall mean: (x) with
respect to a Change of Control Triggering Event described in clause (i) of the
definition above, PNC’s shareholders vote against the transaction approved by
the Board or the agreement to consummate the transaction is terminated; or
(y) with respect to a Change of Control Triggering Event described in clause
(ii) of the definition above, the proxy contest fails to replace or remove a
majority of the members of the Board.

 

-28-



--------------------------------------------------------------------------------

 

14.13 “Change of Control Payout Percentage” has the meaning set forth in
Section 6.1(a)(iv).

14.14 “Committee” means the Personnel and Compensation Committee of the Board,
or such person or persons as may be designated or appointed by that committee as
its delegate or designee.

14.15 “Competitive Activity” means any participation in, employment by,
ownership of any equity interest exceeding one percent (1%) in, or promotion or
organization of, any Person other than PNC or any of its subsidiaries
(a) engaged in business activities similar to some or all of the business
activities of PNC or any subsidiary as of Grantee’s Termination Date or
(b) engaged in business activities which Grantee knows PNC or any subsidiary
intends to enter within the first twelve (12) months after Grantee’s Termination
Date or, if later and if applicable, after the date specified in clause (ii) of
Section 14.19(a), in either case whether Grantee is acting as agent, consultant,
independent contractor, employee, officer, director, investor, partner,
shareholder, proprietor or in any other individual or representative capacity
therein.

14.16 “Consolidated Subsidiary” means a corporation, bank, partnership, business
trust, limited liability company or other form of business organization that
(1) is a consolidated subsidiary of PNC under generally accepted accounting
principles and (2) satisfies the definition of “service recipient” under
Section 409A.

14.17 “Corporation” means PNC and its Consolidated Subsidiaries.

14.18 “Covered annual performance period” or “covered annual performance
measurement period” or “covered performance period” or “covered period” with
respect to a given year means the full year or portion of the year specified in
the Agreement as the period for which A&L Unit performance is to be measured for
purposes of determining an Annual Potential Payout Percentage for that given
year. The covered annual performance period with respect to a given year may be
the full calendar year, the portion of the calendar year from January 1 through
the quarter-end date specified by the Agreement, or, in the case of 2010, the
portion of the calendar year from April 1 through December 31 of that year or
through an earlier quarter-end date as specified by the Agreement.

14.19 “Detrimental Conduct” means:

(a) Grantee has engaged, without the prior written consent of PNC (with consent
to be given at PNC’s sole discretion), in any Competitive Activity in the
continental United States at any time during the period commencing on Grantee’s
Termination Date and extending through (and including) the first
(1st) anniversary of the later of (i) Grantee’s Termination Date and, if
different, (ii) the first date after Grantee’s Termination Date as of which
Grantee ceases to have a service relationship with the Corporation;

 

-29-



--------------------------------------------------------------------------------

 

(b) any act of fraud, misappropriation, or embezzlement by Grantee against PNC
or one of its subsidiaries or any client or customer of PNC or one of its
subsidiaries; or

(c) any conviction (including a plea of guilty or of nolo contendere) of Grantee
for, or any entry by Grantee into a pre-trial disposition with respect to, the
commission of a felony that relates to or arises out of Grantee’s employment or
other service relationship with the Corporation.

Grantee will be deemed to have engaged in Detrimental Conduct for purposes of
the Agreement only if and when the Committee or its delegate (if Grantee was an
“executive officer” of PNC as defined in SEC Regulation S-K when he ceased to be
an employee of the Corporation) or the CEO (if Grantee was not such an executive
officer) determines that Grantee has engaged in conduct described in clause
(a) or clause (b) above or that an event described in clause (c) above has
occurred with respect to Grantee and, if so, determines that Grantee will be
deemed to have engaged in Detrimental Conduct.

14.20 “Disabled” or “Disability” means, except as may otherwise be required by
Section 409A, that Grantee either (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving (and has received for at least three months) income
replacement benefits under any Corporation-sponsored disability benefit plan. If
Grantee has been determined to be eligible for Social Security disability
benefits, Grantee shall be presumed to be Disabled as defined herein.

14.21 “Fair Market Value” as it relates to a share of PNC common stock as of any
given date means the average of the reported high and low trading prices on the
New York Stock Exchange (or such successor reporting system as PNC may select)
for a share of PNC common stock on such date, or, if no PNC common stock trades
have been reported on such exchange for that day, the average of such prices on
the next preceding day and the next following day for which there were reported
trades.

14.22 “Final Award” means the amount, if any, (a) awarded to Grantee by the
Committee in accordance with Section 5.2, or (b) deemed to be awarded to Grantee
pursuant to Section 6. The Final Award will be denominated as a specified number
of awarded Share Units and will be payable in cash in accordance with Section 7.

 

-30-



--------------------------------------------------------------------------------

 

14.23 “Final Potential Payout Percentage.”

Section 5 Final Award Determination: Where a Final Award determination is made
pursuant to the applicable subsections of Section 5, the term “Final Potential
Payout Percentage” will be the percentage that is the weighted average (but in
no event greater than 200%) of the Annual Potential Payout Percentages for all
of the covered annual performance measurement periods in the applicable overall
Performance Period, including those covered periods consisting of a partial year
and those, if any, consisting of a full year (but in no event more than three
covered periods in all).

Such weighted average will be calculated as follows:

(1) the sum of one, two or three amounts, as the case may be, for the one, two
or three covered periods, as applicable, in the overall Performance Period
specified in the Agreement, where the amount for a given covered period is
calculated by the applicable subsection below:

(i) for the 2010 covered annual performance period, the amount will be the
product of (a) the Annual Potential Payout Percentage for the 2010 covered
period and (b) the number of full completed quarters, if any, in such covered
period;

(ii) for any other applicable partial year covered annual performance period in
the overall Performance Period, if any, the amount will be the product of
(a) the Annual Potential Payout Percentage for that partial year covered period
and (b) the number of full completed quarters, if any, in such covered period;

(iii) for any applicable full year covered annual performance period in the
overall Performance Period, if any, the amount will be the product of (a) the
Annual Potential Payout Percentage for such full year covered period and
(b) four (for the four full completed quarters in any such covered period);

divided by

(2) the total number of quarters in the applicable overall Performance Period.

If all of the Annual Potential Payout Percentages are 0%, then the Final
Potential Payout Percentage will be 0%.

Section 6 Final Award Calculation: Where a Final Award is deemed to be awarded
pursuant to Section 6 by reason of the occurrence of a Change of Control, the
Final Award payout calculation will be as set forth in the applicable subsection
of Section 6.

14.24 “GAAP” or “generally accepted accounting principles” means accounting
principles generally accepted in the United States of America.

 

-31-



--------------------------------------------------------------------------------

 

14.25 “Grant Date” means the Grant Date set forth on page 1 of the Agreement and
is the date as of which the Performance Units are authorized to be granted by
the Committee in accordance with the Plan.

14.26 “Grantee” means the person to whom the Performance Units are granted and
is identified as Grantee on page 1 of the Agreement.

14.27 “Internal Revenue Code” means the Internal Revenue Code of 1986 as
amended, and the rules and regulations promulgated thereunder.

14.28 “Performance Criteria” means the corporate performance standards
established by the Committee as the performance criteria for the Performance
Units as set forth in Section 3.

14.29 “Performance measurement date” has the meaning set forth in Section 5.1 or
Section 6.1, as applicable, and refers to the last day of the applicable overall
performance measurement period.

14.30 “Performance Period” has the meaning set forth in Section 3.2 and refers
to the period during which corporate performance will be measured against the
performance standards established by the Committee in accordance with the
Agreement.

14.31 “Performance Units” or “2010 Performance Units” means the
Share-denominated incentive award opportunity performance units granted to
Grantee in accordance with Article 10.3 of the Plan and evidenced by the
Agreement.

14.32 “Plan” means The PNC Financial Services Group, Inc. 2006 Incentive Award
Plan as amended from time to time.

14.33 “PNC” means The PNC Financial Services Group, Inc.

14.34 “Prorate” or “Prorated” means multiplying by a fraction, sometimes
referred to as the “proration factor,” not to exceed 1 and determined as
follows.

Where the Agreement specifies “prorating” or “prorating by quarters,” the
proration factor is the fraction equal to (a) the number of full quarters in the
applicable overall Performance Period, (b) divided by eleven, which is the
number of quarters in the full 2 3/4 year period from April 1, 2010 through
December 31, 2012.

14.35 “Retiree.” Grantee is sometimes referred to as a “Retiree” if Grantee
Retires, as defined in Section 14.36.

14.36 “Retires” or “Retirement.” Grantee “Retires” if his employment with the
Corporation terminates at any time and for any reason (other than termination by
reason of Grantee’s death or by the Corporation for Cause and, if the Committee
or the CEO so

 

-32-



--------------------------------------------------------------------------------

determines prior to such divestiture, other than by reason of termination in
connection with a divestiture of assets or a divestiture of one or more
subsidiaries of the Corporation) on or after the first date on which Grantee has
both attained at least age fifty-five (55) and completed five (5) years of
service, where a year of service is determined in the same manner as the
determination of a year of vesting service calculated under the provisions of
The PNC Financial Services Group, Inc. Pension Plan. If Grantee “Retires” as
defined herein, the termination of Grantee’s employment with the Corporation is
sometimes referred to as “Retirement.”

14.37 “Schedule” is defined in Section 14.2.

14.38 “SEC” means the United States Securities and Exchange Commission.

14.39 “Section 409A” means Section 409A of the Internal Revenue Code.

14.40 “Service relationship” or “having a service relationship with the
Corporation” means being engaged by the Corporation in any capacity for which
Grantee receives compensation from the Corporation, including but not limited to
acting for compensation as an employee, consultant, independent contractor,
officer, director or advisory director.

14.41 “Share” means a share of PNC common stock.

14.42 “Target Share Units” means the number of Share Units specified on page 1
of the Agreement as Target Share Units, subject to capital adjustments pursuant
to Section 8 if any.

14.43 “Termination Date” means Grantee’s last date of employment with the
Corporation. If Grantee is employed by a Consolidated Subsidiary that ceases to
be a subsidiary of PNC or ceases to be a consolidated subsidiary of PNC under
generally accepted accounting principles and Grantee does not continue to be
employed by PNC or a Consolidated Subsidiary, then for purposes of the
Agreement, Grantee’s employment with the Corporation terminates effective at the
time this occurs.

 

  15. Grantee Covenants.

15.1 General. Grantee and PNC acknowledge and agree that Grantee has received
adequate consideration with respect to enforcement of the provisions of
Sections 15 and 16 by virtue of receiving the Performance Units (regardless of
whether a Final Award is ultimately determined and paid or of the size of such
Final Award, if any); that such provisions are reasonable and properly required
for the adequate protection of the business of PNC and its subsidiaries; and
that enforcement of such provisions will not prevent Grantee from earning a
living.

15.2 Non-Solicitation; No-Hire. Grantee agrees to comply with the provisions of
subsections (a) and (b) of this Section 15.2 while employed by the Corporation
and for a period of one year after Grantee’s Termination Date regardless of the
reason for such termination of employment.

 

-33-



--------------------------------------------------------------------------------

 

(a) Non-Solicitation. Grantee shall not, directly or indirectly, either for
Grantee’s own benefit or purpose or for the benefit or purpose of any Person
other than PNC or any of its subsidiaries, solicit, call on, do business with,
or actively interfere with PNC’s or any subsidiary’s relationship with, or
attempt to divert or entice away, any Person that Grantee should reasonably know
(i) is a customer of PNC or any subsidiary for which PNC or any subsidiary
provides any services as of the Termination Date, or (ii) was a customer of PNC
or any subsidiary for which PNC or any subsidiary provided any services at any
time during the twelve (12) months preceding the Termination Date, or (iii) was,
as of the Termination Date, considering retention of PNC or any subsidiary to
provide any services.

(b) No-Hire. Grantee shall not, directly or indirectly, either for Grantee’s own
benefit or purpose or for the benefit or purpose of any Person other than PNC or
any of its subsidiaries, employ or offer to employ, call on, or actively
interfere with PNC’s or any subsidiary’s relationship with, or attempt to divert
or entice away, any employee of PNC or any of its subsidiaries, nor shall
Grantee assist any other Person in such activities.

Notwithstanding the above, if Grantee’s employment with the Corporation is
terminated by the Corporation and such termination is an Anticipatory
Termination, then commencing immediately after such Termination Date, the
provisions of subsections (a) and (b) of this Section 15.2 shall no longer apply
and will be replaced with the following subsection (c):

(c) No-Hire. Grantee agrees that Grantee shall not, for a period of one year
after the Termination Date, employ or offer to employ, solicit, actively
interfere with PNC’s or any PNC affiliate’s relationship with, or attempt to
divert or entice away, any officer of PNC or any PNC affiliate.

15.3 Confidentiality. During Grantee’s employment with the Corporation, and
thereafter regardless of the reason for termination of such employment, Grantee
will not disclose or use in any way any confidential business or technical
information or trade secret acquired in the course of such employment, all of
which is the exclusive and valuable property of the Corporation whether or not
conceived of or prepared by Grantee, other than (a) information generally known
in the Corporation’s industry or acquired from public sources, (b) as required
in the course of employment by the Corporation, (c) as required by any court,
supervisory authority, administrative agency or applicable law, or (d) with the
prior written consent of PNC.

15.4 Ownership of Inventions. Grantee shall promptly and fully disclose to PNC
any and all inventions, discoveries, improvements, ideas or other works of
inventorship or authorship, whether or not patentable, that have been or will be
conceived and/or reduced to practice by Grantee during the term of Grantee’s
employment with the Corporation, whether alone or with others, and that are
(a) related directly or indirectly to

 

-34-



--------------------------------------------------------------------------------

the business or activities of PNC or any of its subsidiaries or (b) developed
with the use of any time, material, facilities or other resources of PNC or any
subsidiary (“Developments”). Grantee agrees to assign and hereby does assign to
PNC or its designee all of Grantee’s right, title and interest, including
copyrights and patent rights, in and to all Developments. Grantee shall perform
all actions and execute all instruments that PNC or any subsidiary shall deem
necessary to protect or record PNC’s or its designee’s interests in the
Developments. The obligations of this Section 15.4 shall be performed by Grantee
without further compensation and will continue beyond Grantee’s Termination
Date.

 

  16. Enforcement Provisions.

Grantee understands and agrees to the following provisions regarding enforcement
of the Agreement.

16.1 Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the Commonwealth of Pennsylvania, without reference to its
conflict of laws provisions. Any dispute or claim arising out of or relating to
the Agreement or claim of breach hereof shall be brought exclusively in the
federal court for the Western District of Pennsylvania or in the Court of Common
Pleas of Allegheny County, Pennsylvania. By execution of the Agreement, Grantee
and PNC hereby consent to the exclusive jurisdiction of such courts, and waive
any right to challenge jurisdiction or venue in such courts with regard to any
suit, action, or proceeding under or in connection with the Agreement.

16.2 Equitable Remedies. A breach of the provisions of any of Sections 15.2,
15.3 or 15.4 will cause the Corporation irreparable harm, and the Corporation
will therefore be entitled to issuance of immediate, as well as permanent,
injunctive relief restraining Grantee, and each and every person and entity
acting in concert or participating with Grantee, from initiation and/or
continuation of such breach.

16.3 Tolling Period. If it becomes necessary or desirable for the Corporation to
seek compliance with the provisions of Section 15.2 by legal proceedings, the
period during which Grantee shall comply with said provisions will extend for a
period of twelve (12) months from the date the Corporation institutes legal
proceedings for injunctive or other relief.

16.4 No Waiver. Failure of PNC to demand strict compliance with any of the
terms, covenants or conditions of the Agreement will not be deemed a waiver of
such term, covenant or condition, nor will any waiver or relinquishment of any
such term, covenant or condition on any occasion or on multiple occasions be
deemed a waiver or relinquishment of such term, covenant or condition.

16.5 Severability. The restrictions and obligations imposed by Sections 15.2,
15.3, 15.4, 16.1 and 16.7 are separate and severable, and it is the intent of
Grantee and PNC that if any restriction or obligation imposed by any of these
provisions is deemed by a court of competent jurisdiction to be void for any
reason whatsoever, the remaining provisions, restrictions and obligations will
remain valid and binding upon Grantee.

 

-35-



--------------------------------------------------------------------------------

 

16.6 Reform. In the event any of Sections 15.2, 15.3 and 15.4 are determined by
a court of competent jurisdiction to be unenforceable because unreasonable
either as to length of time or area to which said restriction applies, it is the
intent of Grantee and PNC that said court reduce and reform the provisions
thereof so as to apply the greatest limitations considered enforceable by the
court.

16.7 Waiver of Jury Trial. Each of Grantee and PNC hereby waives any right to
trial by jury with regard to any suit, action or proceeding under or in
connection with any of Sections 15.2, 15.3 and 15.4.

16.8 Applicable Law. Notwithstanding anything in the Agreement, PNC will not be
required to comply with any term, covenant or condition of the Agreement if and
to the extent prohibited by law, including but not limited to federal banking
and securities regulations, or as otherwise directed by one or more regulatory
agencies having jurisdiction over PNC or any of its subsidiaries. Further, to
the extent, if any, applicable to Grantee, Grantee agrees to reimburse PNC for
any amounts Grantee may be required to reimburse PNC or its subsidiaries
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, and agrees that PNC
need not comply with any term, covenant or condition of the Agreement to the
extent that doing so would require that Grantee reimburse PNC or its
subsidiaries for such amounts pursuant to Section 304 of the Sarbanes-Oxley Act
of 2002.

16.9. Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the Performance Units and the Agreement comply with the
provisions of Section 409A to the extent, if any, that such provisions are
applicable to the Agreement, and the Agreement will be administered by PNC in a
manner consistent with this intent.

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A,
Grantee agrees that PNC may, without the consent of Grantee, modify the
Agreement to the extent and in the manner PNC deems necessary or advisable or
take such other action or actions, including an amendment or action with
retroactive effect, that PNC deems appropriate in order either to preclude any
such payments or benefits from being deemed “deferred compensation” within the
meaning of Section 409A or to provide such payments or benefits in a manner that
complies with the provisions of Section 409A such that they will not be taxable
thereunder.

 

  17. Acceptance of Performance Units; PNC Right to Cancel; Effectiveness of
Agreement.

If Grantee does not accept the Performance Units by executing and delivering a
copy of the Agreement to PNC, without altering or changing the terms thereof in
any

 

-36-



--------------------------------------------------------------------------------

way, within thirty (30) days of receipt by Grantee of a copy of the Agreement,
PNC may, in its sole discretion, withdraw its offer and cancel the Performance
Units at any time prior to Grantee’s delivery to PNC of a copy of the Agreement
executed by Grantee. Otherwise, upon execution and delivery of the Agreement by
both PNC and Grantee, the Agreement is effective as of the Grant Date.

IN WITNESS WHEREOF, PNC has caused the Agreement to be signed on its behalf as
of the Grant Date.

THE PNC FINANCIAL SERVICES GROUP, INC.

By:

Chairman and Chief Executive Officer

ATTEST:

By:

Corporate Secretary

 

ACCEPTED AND AGREED TO by GRANTEE

 

    

Grantee

 

-37-



--------------------------------------------------------------------------------

 

SCHEDULE

* * *

ANNUAL POTENTIAL PAYOUT CALCULATION SCHEDULE

FOR

2010 PERFORMANCE UNITS

Final Award determination pursuant to Section 5 of the 2010 Performance Units
Agreement (the “Agreement”) requires the calculation of the Final Potential
Payout Percentage and the Calculated Maximum Potential Payout Amount, each as
defined in the Agreement. Final Award calculation pursuant to Section 6 of the
Agreement, if applicable, requires the calculation of the Change of Control
Payout Percentage and the calculated final award as set forth in that section of
the Agreement.

Those calculations, in turn, take into account the levels of investment
performance achieved by the A&L Unit with respect to the Performance Criteria,
as measured annually and expressed as the Annual Potential Payout Percentages
for the applicable covered annual performance measurement periods (which may be
full or partial year periods as required by the Agreement) in the applicable
overall Performance Period.

Unless and until amended prospectively by the Committee, this Schedule will be
applied in order to determine an Annual Potential Payout Percentage for each of
the applicable covered annual performance measurement periods in the applicable
overall Performance Period.

Section 3 of the Agreement sets forth the Performance Criteria, the applicable
covered performance periods and Benchmark Performance Index for such periods,
and measurement of the specified A&L Unit investment performance with respect to
the Performance Criteria for such periods.

Once this A&L Unit investment performance has been measured for the covered
period of a given year and performance with respect to the Performance Criteria
for that period has been calculated and expressed in basis points, this Schedule
uses the table that follows and interpolation to generate an Annual Potential
Payout Percentage (ranging from 0% up through 200%) for that given year based on
such covered period performance.

Percentages are interpolated for performance between the points indicated on the
table and are rounded to the nearest one-hundredth percent (e.g., 0.00%, with
0.005% being rounded upward to 0.01%). In no event will an Annual Potential
Payout Percentage be greater than 200% or less than 0%.

 

-38-



--------------------------------------------------------------------------------

 

The table used for this Schedule, as established by the Committee at the time it
authorized the 2010 Performance Units, follows.

 

Measured A&L Unit Investment

Performance Relative to

Benchmark Performance Index

(in basis points)

   Annual Potential Payout
Percentage  

+40 basis points or higher

     200 % 

+20 basis points

     150 % 

0 basis points (at benchmark) to -25 basis points

     100 % 

-35 basis points

     40 % 

-40 basis points or below

     0 % 

Committee Negative Discretion. Once the annual potential payout percentage for
A&L Unit investment performance achieved for the given full year or partial-year
covered annual performance period with respect to the Performance Criteria has
been determined using the table above, including interpolation where required,
the Committee may decide, in its discretion, to reduce that percentage (as long
as such decision is not made during a Change of Control Coverage Period, as
defined in the Agreement, or after the occurrence of a Change of Control) but
may not increase it.

 

-39-